


EXHIBIT 10.13


AGREEMENT OF PARTNERSHIP
TVC OPUS I DRILLING PROGRAM, L.P.
AS AMENDED


This Agreement Of Partnership (the "Agreement") dated May 16, 2002, is made by
and among Tri-Valley Corporation, a Delaware corporation ("TVC" or the "Managing
Partner" when acting in its capacity as Managing Partner of the Partnership), F.
Lynn Blystone, a resident of Bakersfield, California (the "Organizational
Partner"), and those persons who execute or adopt this Agreement or counterparts
hereof as Investor Partners and become such (herein called the "Investor
Partners"). In consideration of the mutual covenants and agreements contained
herein, the parties hereto do hereby agree as follows:


ARTICLE 1
FORMATION OF PARTNERSHIP
 
1.01.  Formation. Subject to the provisions of this Agreement, the parties
hereto do hereby form a limited partnership (herein called the "Partnership")
pursuant to the provisions of the Delaware Revised Uniform Limited Partnership
Act.
 
1.02.  Name. The name of the Partnership shall be TVC Opus I Drilling Program,
L.P. Subject to all applicable laws, the business of the Partnership may be
conducted under such other name or names (including the name of the Managing
Partner) as the Managing Partner shall determine to be necessary or desirable.
The Managing Partner shall cause to be filed on behalf of the Partnership such
partnership or assumed or fictitious name certificate or certificates or similar
instruments as may from time to time be required by law.
 
1.03.  Business. The business of the Partnership shall be the following: (a) to
become a party to the Program Agreement; (b) to acquire Leases from TVOG and its
Affiliates and from third parties in accordance with the terms of the Program
Agreement; (c) to explore, drill, develop, operate, and dispose of such Leases;
(d) to produce, collect, store, treat, deliver, market, sell, or otherwise
dispose of oil, gas, and related minerals from such Leases; and (e) to take all
such actions which may be incidental thereto as the Managing Partner may
determine. The Partnership may also purchase or acquire equipment, processing
facilities, and other property associated with such Leases and acquire interests
in and invest in joint ventures and other partnerships (including affiliated
joint ventures or affiliated partnerships) or other entities (including
corporations) that hold or are formed to acquire Leases in Prospects if, in the
judgment of the Managing Partner, such acquisitions or investments are necessary
or desirable to the acquisition by the Partnership of Leases in Prospects or the
drilling and completion of wells thereon. In addition, the Partnership may
participate in any other type of transaction relating to Leases or Prospects or
the drilling and completion of wells thereon if the economic effect of such
transactions is the same as the ownership of such Leases or Prospects by the
Partnership.
 
1.04.  Principal Office. The location of the principal place of business of the
Partnership shall be 5555 Business Park South, Suite 200, Bakersfield,
California 93309. The Managing Partner, at any time and from time to time, may
change the location of the Partnership's principal place of business and may
establish such additional place or places of business of the Partnership
 

 
 

--------------------------------------------------------------------------------

 
 
as the Managing Partner shall determine to be necessary or desirable, provided
notice thereof is given to the Investor Partners within 30 days of such change
or establishment. The registered office of the Partnership in the State of
Delaware shall be at Corporation Trust Center, 1209 Orange Street, Wilmington,
County of Newcastle, Delaware, and its registered agent for service of process
on the Partnership at such registered office shall be Corporation Trust
Corporation.
 
1.05.  Names and Addresses of Partners. TVC is the sole Managing Partner of the
Partnership and its address is 5555 Business Park South, Suite 200, Bakersfield,
California 93309. The Organizational Partner's name is F. Lynn Blystone and his
address is 5555 Business Park South, Suite 200, Bakersfield, California 93309.
Upon admission of Investor Partners to the Partnership, the Organizational
Partner will withdraw from the Partnership and his contribution to the capital
of the Partnership will be returned without interest. The name and business,
residence, or mailing address of each Investor Partner will be maintained in the
Partnership records. The date upon which each such person became an Investor
Partner shall be the date set forth in Partnership records. The address of each
Investor Partner for the purpose of receiving notices and all other
communications hereunder shall be the address shown in the Subscription
Agreement executed by such Investor Partner or such other address as may be
supplied by such Investor Partner to the Managing Partner in the manner
specified in Section 11.01.
 
1.06.  Term. The Partnership shall commence upon the completion of filing for
record of an initial Certificate of Limited Partnership for the Partnership in
accordance with the Delaware Act and shall continue until terminated in
accordance with ARTICLE 9.
 
1.07.  Filings. Upon the request of the Managing Partner, the parties hereto
shall immediately execute and deliver all such certificates and other
instruments conforming hereto as shall be necessary for the Managing Partner to
accomplish all filing, recording, publishing, and other acts appropriate to
comply with all requirements for the formation and operation of a limited
partnership under the laws of the State of Delaware and for the formation,
qualification, and operation of a limited partnership (or a partnership in which
the Investor Partners have limited liability) in all other jurisdictions where
the Partnership shall propose to conduct business.
 
1.08.  Title to Partnership Property. All property owned by the Partnership,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Partnership as an entity, and no Partner, individually, shall have any
ownership of such property. The Partnership shall hold its assets in its own
name, except that its interests in Leases may be held in the name of the Program
Manager as contemplated by the Program Agreement.
 
1.09.  Conversion of General Partner Interests into Limited Partner Interests.
Each General Partner may convert their Interests to Limited Partner Interests by
notifying the Managing Partner in writing of their desire to do so and by
executing any consents, agreements or other documents as may reasonably required
by the Managing Partner to accomplish such conversion.  As soon as practicable
after the completion of the Partnership's drilling activities, the Interests
held by the General Partners will be converted to Limited Partner Interests. In
order to accomplish such conversion, the Managing Partner will (a) file an
amended certificate of limited partnership with the Secretary of State of the
State of Delaware removing the General Partners as general partners of the
Partnership and (b) take such other actions as are necessary or appropriate to
accomplish conversion of the General Partner Interests held by the General
Partners to Limited Partner Interests.
 

2 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Managing Partner shall not be obligated to
cause the conversion of the General Partner Interests held by the General
Partners to Limited Partner Interests, or may delay such conversion, if the
Managing Partner determines that such conversion at that time would not be in
the best interests of the Investor Partners or the Partnership; provided that if
the Managing Partner determines that such conversion would not be in the best
interests of the Investor Partners or the Partnership, the insurance coverage
limits, including umbrella policy limits, will not be reduced unless such
coverage becomes unobtainable or is only available at premiums which are
prohibitively more expensive than the premiums now being paid for such policies;
and provided further, that the Managing Partner shall not be obligated to file
amendments to the certificate of limited partnership with the Secretary of State
of the State of Delaware removing General Partners as general partners of the
Partnership more often than semi-annually, during June and December of each
year. If conversion is so delayed, the Managing Partner will continue to have
the power and authority to cause such conversion at any time during the term of
the Partnership if the Managing Partner determines that conversion is in the
best interests of the General Partners and the Partnership.  Upon filing the
amended certificate of limited partnership reflecting the conversion of the
General Partner Interests held by General Partners to Limited Partner Interests,
the conversion will be effective and thereafter each General Partner will have
the rights and obligations of a Limited Partner and will be entitled to limited
liability to the extent provided by the Delaware Act; provided that those
General Partners will remain liable to the Partnership for their proportionate
shares of Partnership obligations and liabilities arising prior to the
conversion of their General Partner Interests to Limited Partner Interests.
 
ARTICLE 2
DEFINITIONS AND REFERENCES
 
2.01.  Defined Terms. When used in this Agreement and unless the context
otherwise requires, the following terms shall have the respective meanings set
forth below:
 
a.  "Administrative Costs" shall mean all customary and routine expenses
incurred by the Managing Partner or its Affiliates for the conduct of the
administration of the Partnership or the Drilling Program, including: legal,
finance, accounting, secretarial, travel, office rent, telephone, data
processing, and other items of a similar nature.
 
b.  "Adjusted Capital Account" shall mean the capital account maintained for
each Partner as provided in Section 7.01.c as of the end of each fiscal year,
(1) increased by (A) an amount equal to such Partner's allocable share of the
Partnership's Minimum Gain, as computed on the last day of such fiscal year in
accordance with Treasury Regulations Section 1.704-2(g), and (B) the amount of
Partnership indebtedness allocable to such Partner under Section 752 of the Code
with respect to which such Partner is personally liable, and (2) reduced by (A)
depletion deductions reasonably expected to be allocated to such Partner in
subsequent years and charged to such Partner's capital account as provided in
Section 7.01.c, (B) the amount of all losses and deductions reasonably expected
to be allocated to such Partner in subsequent years under Section 704(e)(2) or
706(d) of the Code and Treasury Regulations Section 1.751-1(b)(2)(ii), and (3)
the amount of all distributions reasonably expected to be made to such Partner
to the extent that they exceed offsetting increases in such Partner's capital
account that are reasonably expected to occur during (or prior to) the year in
which such distributions are reasonably expected to be made.
 

3 
 

--------------------------------------------------------------------------------

 

c.  "Affiliate" shall mean with respect to another person, (1) any person
directly or indirectly owning, controlling, or holding with power to vote 10% or
more of the outstanding voting securities of or equity interests in such other
person; (2) any person 10% or more of whose outstanding voting securities or
equity interests are directly or indirectly owned, controlled, or held with
power to vote by such other person; (3) any person directly or indirectly
controlling, controlled by, or under common control with such other person; (4)
any employee, officer, director, or partner of such other person; and (5) any
company for which any such officer, director, or partner acts in any such
capacity. For purposes of this Agreement an Affiliate of TVC shall include
Affiliated Programs.
 
d.  "Affiliated Program" shall mean a drilling, producing property, income,
royalty, or other program (whether in the form of a partnership, joint venture,
or otherwise) for or of which the Managing Partner or an Affiliate thereof
serves as manager or managing partner or acts in a similar capacity.
 
e.  "Agreement" shall mean this Agreement of Partnership, as amended from time
to time.
 
f.  "Capital Contribution" shall mean for any particular Partner the total
dollar amount of the contribution to the capital of the Partnership made by such
Partner.
 
g.  "Capital Contributions" shall mean the aggregate amount of the Capital
Contribution paid by all Partners to the Partnership.
 
h.  "Capital Expenditures" shall mean those costs associated with property
acquisition and the drilling and completion of oil and gas wells which are
generally accepted as capital expenditures pursuant to the provisions of the
Code.
 
i.  “Closing Date” means the earlier of (i) the date that subscriptions for 100
interests have been accepted, (ii) the date that TVC declares the offering
terminated, or (iii) December 31, 2005, unless TVC decides to extend the
offering in its sole discretion.
 
j.  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
k.  "Delaware Act" shall mean the Delaware Revised Uniform Limited Partnership
Act, as amended from time to time, and any successor to such act.
 
l.  "Direct Costs" shall mean all actual and necessary costs directly incurred
for the benefit of the Drilling Program and generally attributable to the goods
and services provided to the Drilling Program by parties other than the Managing
Partner or its Affiliates. Direct costs shall not include any cost otherwise
classified as Organization and Offering Expenses, Administrative Costs,
Operating Costs, or Lease Acquisition Costs. Direct Costs include Reporting and
Legal Expenses and may include the cost of services provided by the Managing
Partner or its Affiliates if such services are provided pursuant to written
contracts and in compliance with the terms set forth under Section 5.10 hereof.
 
m.   "Drilling Program" shall mean the drilling program to be conducted by the
Partnership, TVC, and TVOG pursuant to the Program Agreement and the rights,
interests, and properties of TVC and the Partnership under or subject to the
Program Agreement.
 

4 
 

--------------------------------------------------------------------------------

 

n.  "General Partner" shall mean each person who executes or adopts this
Agreement or a counterpart hereof as a General Partner and is accepted by the
Managing Partner as such and any person who becomes a substituted General
Partner in accordance with the terms hereof. General Partner shall not include
the Managing Partner except to the extent that the Managing Partner owns General
Partner Interests or fraction thereof.
 
o.  "General Partner Interest" shall mean a General Partner's unit of interest
in the Partnership representing a $1,000,000 Capital Contribution.
 
p.  "Horizon" shall mean a zone of a particular formation; that part of a
formation of sufficient porosity and permeability to form a petroleum reservoir.
 
q.  "Independent Expert" shall mean a person with no material relationship to
the Managing Partner or its Affiliates who is qualified and who is in the
business of rendering opinions regarding the value of oil and gas properties
based upon the evaluation of all pertinent economic, financial, geologic, and
engineering information available to the Managing Partner.
 
r.  "Interest" shall mean an Investor Partner's unit of interest in the
Partnership representing a $1,000,000 Capital Contribution.
 
s.  "Investor Partners" shall mean the General Partners and the Limited Partners
and shall not include the Managing Partner, except to the extent that the
Managing Partner owns Interests or fractions thereof.
 
t.  "Lease" shall mean an oil and gas lease or an oil, gas, and mineral lease; a
Working Interest; an interest (including certain non-consent interest) arising
under a pooling order or operating agreement; an interest acquired under a
farmout; operating rights under governmental tracts; a mineral interest,
royalty, or other interest in and to oil, gas, and related hydrocarbons (or a
contractual right to acquire or earn such an interest) or an undivided interest
therein or portion thereof (including those covering only certain Horizons or
depths), together with all easements, permits, licenses, servitudes, and
rights-of-way situated upon or used or held for future use in connection with
the exploration, development, or operation of such interest.
 
u.  "Lease Acquisition Costs" shall mean, when used to describe the costs of any
Lease, the sum of (1) all monetary consideration paid or given for such Lease to
a non-Affiliate of the Managing Partner, including but not limited to lease
bonuses and advance rentals paid to a non-Affiliate of the Managing Partner, (2)
all costs of lease acquisition and title examination, including but not limited
to curing or defending title, title insurance or examination costs, brokerage
commissions, the fees and wages of landmen and lease brokers and their expenses,
filing fees, recording costs, transfer taxes, and like charges paid in
connection with the acquisition of such Lease, (3) all delay rentals and other
similar payments and ad valorem taxes paid with respect to such Lease, (4) such
portion as may be allocated to such Lease in accordance with generally accepted
accounting principles and industry standards of all reasonable, necessary, and
costs and expenses of TVOG or its Affiliates for geological, geophysical,
seismic, land, engineering, drafting, accounting, legal, and other like services
together with related administrative and general overhead costs involved in
lease acquisition and Prospect evaluation including such costs and expenses
which could otherwise be classified hereunder as Administrative Costs, (5) such
portion as may be allocated to such Lease in accordance with generally accepted
accounting principles and industry standards of all costs and expenses
 

5 
 

--------------------------------------------------------------------------------

 
 
incurred in the acquisition of farmouts, subleases, pooling orders, or other oil
and gas interests, and (6) interest and points actually incurred on funds
borrowed to pay any of the costs and expenses described in clauses (1) through
(5) above calculated from the date of their incurrence until the date of their
reimbursement by the Drilling Program at the time a Lease is acquired by the
Drilling Program.
 
v.  "Limited Partner" shall mean each person who executes or adopts this
Agreement or a counterpart hereof as a Limited Partner and is accepted by the
Managing Partner as such and any person who becomes a substituted Limited
Partner in accordance with the terms hereof. Limited Partner shall not including
the Managing Partner, except to the extent that the Managing Partner owns
Limited Partner Interests.
 
w.  "Limited Partner Interest" shall mean a Limited Partner's unit of interest
in the Partnership representing a $1,000,000 Capital Contribution.
 
x.  "Majority in Interest" shall mean, with respect to any agreement or vote of
the Investor Partners, Investor Partners whose combined Interests, at the time
of determination thereof, exceed 50% of the total Interests held of record by
Investor Partners who are eligible to participate in such agreement or vote.
 
y.  "Managing Partner" shall mean TVC which will serve as the initial managing
partner of the Partnership, and any person who becomes a substituted Managing
Partner in accordance with the terms hereof.
 
z.  "Minimum Gain" shall mean the amount of gain that would be realized by the
Partnership if it disposed of (in a taxable transaction) all Partnership
properties which are subject to non-recourse liabilities of the Partnership in
full satisfaction of such liabilities, computed in accordance with the
provisions of Treasury Regulations Section 1.704-2(b)(2).
 
aa.  "Operating Agreement" shall mean a Model Form Operating Agreement based
upon the American Association of Petroleum Landmen Form 610-1989 and among the
other attached exhibits thereto, an accounting procedure for joint operations
issued by the Council of Petroleum Accountants Societies of North America, each
of which containing modifications that are customary and usual for the
geographic area in which the Partnership intends to conduct operations.
 
bb.  "Operating Costs" shall mean all expenditures made and costs incurred in
producing and marketing oil and gas from completed wells, including, in addition
to labor, fuel, repairs, hauling, materials, supplies, utility charges, and
other costs incident to or therefrom, ad valorem and severance taxes, insurance
and casualty loss expense, and compensation to well operators or others for
services rendered in conducting such operations.
 
cc.  "Organizational Partner" shall mean F. Lynn Blystone, a resident of
Bakersfield, California, who has agreed to serve as an initial limited partner.
 
dd.  "Partners" shall mean the Managing Partner and the Investor Partners.
 
ee.  "Person" shall refer to any natural person, partnership, corporation,
association, trust, or other legal entity.
 

6 
 

--------------------------------------------------------------------------------

 

ff.  "Program Agreement" shall mean the Program Agreement by and among the
Partnership, TVOG, and TVC.
 
gg.  "Program Manager" shall mean TVOG and any person who becomes the successor
Program Manager in accordance with the Program Agreement.
 
hh.  "Program Well" shall mean any oil and gas well in which the Participants
have an interest pursuant to the Program Agreement.
 
ii.  "Prospect" shall mean an area covering lands which, in the opinion of the
Program Manager, contains subsurface structural or stratigraphic conditions
making it susceptible to the accumulation of oil or gas in commercially
productive quantities at one or more Horizons. The area, which may be different
for different Horizons, shall be designated by the Program Manager in writing
prior to the conduct of Partnership operations and shall be enlarged or
contracted from time to time on the basis of subsequently acquired information
to define the anticipated limits of the associated oil and gas reserves and to
include all acreage encompassed therein. A "Prospect" with respect to a
particular Horizon may be limited to the minimum area permitted by state law or
local practice, whichever is applicable, to protect against drainage from
adjacent wells if the well to be drilled by the Partnership is to a Horizon
containing proved reserves.
 
jj.  "Reconstituted Partnership" shall mean the Partnership, as reconstituted by
a Majority in Interest of the Investor Partners pursuant to Section 9.03.
 
kk.  "Reporting and Legal Expenses" shall mean all third party accounting fees,
costs, and expenses associated with obtaining audits of books and records, third
party engineering fees, costs, and expenses associated with annual reserve
reports and third party attorney's fees and other legal fees, costs, and
expenses associated with matters that are attributable to the Drilling Program's
or the Partnership's business.
 
ll.  "Securities Act" shall mean the Securities Act of 1933, as amended.
 
mm.  "Sharing Ratio" shall mean for any Partner the proportion obtained by
dividing (1) the amount of such Partner's Capital Contribution to the
Partnership by (2) the sum of all Capital Contributions paid by the Partners to
the Partnership; provided that in the event of an assignment (voluntarily, by
operation of law or this Agreement, or otherwise) by an Investor Partner of
Interests in the Partnership (other than an assignment solely of an interest in
distributions of Partnership revenues), the Sharing Ratio of such Investor
Partner shall be proportionately reduced, based upon the number of Interests
assigned compared to the total number of Interests owned by such Investor
Partner prior to such assignment, and the assignee of such Interests shall
succeed to a proportionate share of the Sharing Ratio of his assignor that is
attributable to the Interests transferred to such assignee.
 
nn.  "Simulated Basis" shall have the meaning assigned to such term in
subsection 7.01.c.
 
oo.  "Simulated Depletion" shall have the meaning assigned to such term in
subsection 7.01.c.
 

7 
 

--------------------------------------------------------------------------------

 

pp.  "Simulated Gain" shall have the meaning assigned to such term in subsection
7.01.c.
 
qq.  "Simulated Loss" shall have the meaning assigned to such term in subsection
7.01.c.
 
rr.  "Sponsor" shall mean any person directly or indirectly instrumental in
organizing, wholly or in part, the Partnership, or any person who will manage or
is entitled to manage or participate in the management or control of the
Partnership. "Sponsor" includes the Managing Partner and any other person who
actually controls or selects any person who controls 25% or more of the
exploratory, developmental, or producing activities of the Partnership, or any
segment thereof, even if that person had not entered into a contract at the time
of formation of the Partnership. "Sponsor" does not include wholly independent
third parties such as attorneys, accountants, and underwriters whose only
compensation is for professional services rendered in connection with the
offering of the Interests. Whenever the context of this Agreement so requires,
the term "Sponsor" shall be deemed to include Affiliates of the person deemed to
be a Sponsor.
 
ss.  "Subscription Agreement" shall mean, with respect to an Investor Partner,
the subscription agreement executed and delivered by such Investor Partner in
connection with his subscription to purchase Interests and containing certain
representations, warranties, covenants, and agreements of such Investor Partner.
 
tt.  "Super Majority in Interest" shall mean, with respect to any agreement or
vote of Investor Partners, Investor Partners whose combined Interests, at the
time of the determination thereof, exceed 66% of the total Interests held by
Investor Partners who are eligible to participate in such agreement or vote.
 
uu.  "TVC" shall mean Tri-Valley Corporation, a Delaware corporation.
 
vv.  "TVOG" shall mean Tri-Valley Oil and Gas Co., Inc., a California
corporation.
 
ww.  "Working Interest" shall mean an interest in an oil and gas leasehold which
is subject to some portion of the costs of development, operation, or
maintenance.
 
2.02.  References and Titles. All references in this Agreement to articles,
sections, subsections, and other subdivisions refer to corresponding articles,
sections, subsections, and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words "this Agreement," "this instrument," "herein,"
"hereof," "hereby," "hereunder," and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited. Pronouns in masculine, feminine, and neuter genders shall be construed
to include any other gender, and words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.
 

8 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3
CAPITALIZATION
 
 
3.01.  Capital Contributions of Investor Partners. Each subscriber shall be
accepted as an Investor Partner only after (a) such subscriber has deposited or
has had deposited on its behalf in a segregated account at Merrill Lynch,
Pierce, Fenner & Smith, Inc., Beverly Hills, California, or a federally insured
institution designated by TVC, the full amount of the Capital Contribution of
such subscriber in cash and (b) the Managing Partner has approved and accepted
the Subscription Agreement executed by such subscriber. By executing and
delivering the Subscription Agreement, upon its acceptance, each Investor
Partner shall be irrevocably committed to contribute to the capital of the
Partnership the amount stated in such Investor Partner's Subscription Agreement
as the Capital Contribution of such Investor Partner. There is no minimum
offering amount or minimum investment; once the Managing Partner has approved
and accepted the Subscription Agreement of a Subscriber, the Subscriber's
investment in the Partnership shall be irrevocable.
 
3.02.  Contributions of Managing Partner. The Managing Partner shall not be
required to make any contribution to the capital of the Partnership. Although
the Managing Partner is liable under applicable laws for the debts and
obligations of the Partnership, all such debts and obligations shall be paid or
discharged first with Partnership assets (including insurance proceeds) before
the Managing Partner shall be obligated to pay or discharge any such debt or
obligation with its personal assets.
 
3.03.  Return of Contributions. Except as otherwise provided in this Agreement,
no interest shall accrue on any Capital Contributions to the Partnership. No
Partner shall have the right to withdraw or to be repaid any capital contributed
by such Partner except as otherwise specifically provided in this Agreement or
required by law.
 
3.04.  Additional Contributions. No Investor Partner shall be required or
obligated (a) to contribute any capital to the Partnership other than as
provided in Section 3.01 hereof or (b) to lend any funds to the Partnership. The
Interests are nonassessable; however, General Partners are liable, in addition
to their Capital Contributions, for Partnership obligations and liabilities
represented by their ownership of interests as general partners, in accordance
with the Delaware Act.
 
3.05.  Additional Wells.  The Partnership has been organized for the principal
purpose of drilling, re-entering, recompleting and testing up to 18 prospects
containing up to 26 well locations, as described in Exhibit A to the Offering
Memorandum.  TVOG, as operator, will designate areas of mutual interest ("AMI")
in and around the various projects commencing with the date of formation of the
Partnership and ending December 31, 2007.  If TVOG or its affiliates determines
that any prospect within the AMI should be developed in addition to the
prospects named in Exhibit A to the Offering Memorandum, it will offer Investor
Partners individually (and not as Investor Partners) the opportunity to
participate in such additional operations, on the terms provided in Article VI
of the joint operating agreement for each such prospect and AMI.
 

9 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
 
 
4.01.  Allocation Among Partners. Except as provided in Section 4.02 below, each
Partner shall share Partnership items of costs, expenditures, deductions (other
than depletion), credits, income, revenues, gain, loss, and distributions
allocated, charged, or credited to the Partners hereunder in accordance with the
proportion that the Sharing Ratio of such Investor Partner bears to the
aggregate Sharing Ratios of all Partners.
 
4.02.  Allocations.
 
a. Except as provided in subsections b through h below, all costs and revenues
(including without limitation, revenues derived by the Partnership from, and
distributed to the Partnership by, the Drilling Program) of the Partnership and
all items of income, gain, amount realized, loss, deduction, recapture, and
credit for purposes of any applicable federal, state, or local income tax law,
rule, or regulation shall be allocated to the Partners in accordance with their
respective Sharing Ratio.
 
b. All costs incurred by the Partnership in connection with the performance of
any special services requested by a Partner and any tax deductions relating
thereto shall be allocated 100% to the Partner requesting such services.
 
c. All interest income directly or indirectly resulting from the investment of
the Investor Partners' Capital Contributions following the payment thereof to
the Partnership shall be allocated 100% to the Investor Partners, and shall be
allocated among such Investor Partners proportionately based on each Investor
Partner's respective cash contributions actually paid to the Partnership.
 
d. This subsection d shall apply to allocation of costs incurred with respect to
Program Wells that are begun prior to the Closing Date.
 
i.  If the Partnership executes an Operating Agreement and incurs Lease
Acquisition costs and drilling, testing and development costs for a Program Well
prior to the Closing Date, all Lease Acquisition, drilling, testing and
development costs incurred with respect to that well shall be allocated to those
Investor Partners who have become Investor Partners on or before the date that
the Operating Agreement for that Program Well is executed.  All such costs shall
be allocated among the Investor Partners pro rata according to the amounts of
their Capital Contributions, as a percentage of the total amount of Capital
Contributions to the Partnership on the date the Operating Agreement is
executed.
 
ii.  The Partnership shall establish a sub-capital account for each Investor
Partner who is allocated costs of Program Wells prior to the Closing Date.  All
amounts paid from each Investor Partner's capital account on account of Program
Wells prior to the Closing Date shall be deducted from such Investor Partner's
capital account and credited to the Investor Partner's sub-capital account, and
each Investor Partner's pro rata share of all expenses and costs associated with
the development of the Program Well will be allocated to his sub-capital
account.
 

10 
 

--------------------------------------------------------------------------------

 

iii.  If the Partnership executes second and subsequent Operating Agreements
with respect to additional Program Wells prior to the Closing Date, Investor
Partners' funds will be invested, and their capital accounts will be charged, as
follows:
 
A.  First, all Investor Partners for whom sub-capital accounts have previously
been established on account of prior Program Wells shall have the amounts
remaining in their capital accounts (after deduction of all amounts previously
allocated to their sub-capital account) charged with the costs and expenses of
the second or subsequent well, on a first-in, first-out basis, until the amounts
remaining in each of those Investor Partners' capital accounts, unallocated
among Program Wells, is reduced to zero, and such amounts will be credited to
their sub-capital accounts.
 
B.  If, after funds have been allocated from the capital accounts of all
Investor Partners whose capital accounts are allocated to Program Wells pursuant
to subsection A, any unallocated expenses remain with respect to a second or
subsequent Program Well, sub-capital accounts shall be established for the
remaining Investor Partners who have made Capital Contributions on or prior to
the date of execution of the Operating Agreement for such second or subsequent
Program Well, and their capital accounts shall be charged, and their sub-capital
accounts will be credited, with the amounts required for Lease Acquisition,
drilling, testing and development of the second or subsequent well, pro rata
according to the amounts of their Capital Contributions, as a percentage of the
total amount of Capital Contributions to the Partnership by all such Investor
Partners on the date the Operating Agreement is executed.
 
iv.  The following example illustrates the operation of the allocation of
Program Well costs contemplated by this subsection d.  Suppose that the
following investments and Program Wells are made prior to the Closing Date:
 
A.  On June 1, investors A, B, C and D make Capital Contributions of $1,000,000
each.
 
B.  On June 15, the Partnership executes an Operating Agreement for Well I, with
a total cost for turnkey drilling and for completion of $3,000,000.
 
C.  On July 1, investors E, F and G make Capital Contributions of $3,000,000
each.
 
D.  On July 15, the Partnership executes an Operating Agreement for Well II,
with a a total cost for turnkey drilling and for completion of $2,500,000.
 
In this example, investors A, B, C and D will bear all costs of Well I according
to their pro rata share of Capital Contributions on June 15 (25% each).  Thus,
each of them will have $750,000 allocated to their individual sub-capital
accounts for Well I, and $250,000 will remain unallocated in their capital
account.  On July 15, each of investors A, B, C and D (who invested on the same
date) will have the remaining funds left in their capital accounts allocated to
their
 

11 
 

--------------------------------------------------------------------------------

 
 
sub-capital accounts for expenditure on Well II ($250,000 each).  The remaining
$1,500,000 to be expended on Well II will be allocated among investors E, F and
G according to their pro rata share of Capital Contributions that have not
previously been allocated to any investor's sub-capital account ($500,000 each).
 
e.  If any allocations of costs are made prior to the Closing Date pursuant to
subsection d, then Lease Acquisition, drilling, testing and development costs
incurred after the Closing Date shall be allocated among Investor Partners pro
rata according to the amounts of their remaining in their capital accounts after
deduction of amounts allocated to each Investor Partner's sub-capital accounts,
as a percentage of the aggregate amount remaining in all capital accounts of all
Investor Partners.
 
f.  Cost and percentage depletion deductions and the gain or loss on the sale or
other disposition of property the production from which is or would be (in the
case of nonproducing properties) subject to depletion (herein sometimes called
"depletable property") shall be computed separately by the Partners rather than
the Partnership. For purposes of making such computations the Partnership's
adjusted basis in each depletable property shall be allocated under Section
613A(c)(7)(D) of the Code to the Partners in accordance with their respective
Sharing Ratio. The amount realized on the sale or other disposition of each such
property shall be allocated to the Partners in proportion to each Partner's
respective share of the revenues from the sale or other disposition of such
property provided for in subsection a. For purposes of allocating amounts
realized upon any such sale or disposition which are deemed to be received for
federal income tax purposes and which are attributable to Partnership
indebtedness or indebtedness to which the depletable property is subject at the
time of such sale or disposition, such amounts shall be allocated in the same
manner as Partnership revenues used for the repayment of such indebtedness would
have been allocated under subsection h.
 
g.  Notwithstanding any other provision of this Section 4.02 to the contrary, if
during any taxable year of the Partnership the allocation of any loss or
deduction (net of any income or gain) to any Partner (the "Deficit Partner")
would cause or increase a deficit balance in the Deficit Partner's Adjusted
Capital Account as of the end of such taxable year, only the amount of such loss
or deduction that reduces the balance to zero shall be allocated to the Deficit
Partner and the remaining loss or deduction shall be allocated to the Partners
whose Adjusted Capital Accounts have positive balances remaining at such time in
proportion to such positive balances. After any such allocation, any Partnership
income or gain (or amount realized in excess of Simulated Basis) that would
otherwise be allocated to the Deficit Partner for any fiscal year under this
Section 4.02 which is in excess of the cash distributions to the Deficit Partner
for such fiscal year shall be allocated instead to the Partners to whom the
Deficit Partner's share of losses and deductions were allocated under the
preceding sentence until the amount of such income or gain (or amount realized)
so allocated equals the amount of loss or deduction previously so allocated to
such other Partner.
 
h.  Notwithstanding the foregoing provisions of this Section 4.02, prior to
making any other allocation under this Section 4.02, the Partnership shall
allocate the following items of income to the Partners:
 
i.  Pursuant to Section 1.704-2(f) of the Treasury Regulations (relating to
minimum gain chargebacks), if there is a net decrease in Minimum Gain for such
year (or if there was a net decrease in Minimum Gain for a prior fiscal year and
the

12 
 

--------------------------------------------------------------------------------

 
 

Partnership did not have sufficient amounts of profit during prior years to
allocate among the Partners under this subsection i, then items of Partnership
income or revenue shall be allocated, before any other allocation is made
pursuant to the preceding provisions of this Section 4.02 for such year, to each
Partner in an amount equal to such Partner's share of the net decrease in such
minimum gain (as determined under Section 1.704-2(g)(2) of the Treasury
Regulations).
 
ii.  Pursuant to Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations
(relating to "qualified income offsets"), items of Partnership income or revenue
shall be allocated, before any other allocation is made pursuant to the
preceding provisions of this Section 4.02 for such year, among the Partners with
deficit balances in their Adjusted Capital Accounts (as determined, after giving
effect to all adjustments attributable to the allocations provided for in
subsection i hereof and as increased by any amounts which such Partner is deemed
obligated to restore under Sections 1.704-1 and 1.704-2 of the Treasury
Regulations but before giving effect to any adjustment attributable to other
allocations provided for in succeeding provisions of this Section 4.02) in
amounts and the manner sufficient to eliminate such deficit balances as quickly
as possible.
 
4.03. Distributions.
 
a.  All interest earned by the Partnership on invested assets may be distributed
periodically to the Partners at such time or times as the Managing Partner shall
in its discretion determine.
 
b.  At least quarterly, cash funds of the Partnership (other than interest as
described in subsection a above, borrowed funds, if any, and Capital
Contributions) which the Managing Partner reasonably determines are not needed
for the payment of existing or anticipated Partnership obligations and
expenditures shall be distributed to the Partners. Cash funds of the Partnership
to be distributed to the Partners shall be distributed to the Partners in the
same respective percentages as the revenues from which such cash funds are
derived are allocated to such Partners pursuant to Section 4.02 (after deducting
therefrom the costs charged to such Partners pursuant to Section 4.02). In
addition to restrictions set forth in Section 5.02.a, in no event, shall funds
be advanced or borrowed for purposes of distributions, if the amount of such
distributions would exceed the Partnership's accrued and received revenues for
the previous four quarters, less paid and accrued operating costs with respect
to such revenues. The determinations of such revenues and costs shall be made in
accordance with generally accepted accounting principles consistently applied.
Cash distributions from the Partnership to the Managing Partner shall only be
made in conjunction with distributions to Investor Partners and only out of
funds properly allocated to the Managing Partner's account.
 
c.  Any distribution in liquidation of a Partner's interest in the Partnership
other than pursuant to Section 8.03, Section 9.03, or Section 9.04 shall be in
an amount of cash or fair market value of property equal to the positive capital
account balance of such Partner at the time his interest is liquidated, after
such capital account balance has been adjusted in accordance with Section 7.1(c)
and the applicable Treasury Regulations under Section 704(b) of the Internal
Revenue Code and shall be made by the later of (i) the end of the Partnership
taxable year in which such liquidation occurs or (ii) 90 days after the date of
such liquidation. No Partner
 

13 
 

--------------------------------------------------------------------------------

 
 
with a deficit balance in his or its capital account after a distribution in
liquidation of such Partner's interest in the Partnership shall be liable to the
Partnership for such deficit balance.
 
d.  In the event an amount of Partnership funds equal to the total Capital
Contributions of the Partners has not been expended or committed for expenditure
within 36 months after the admission of the Investor Partners to the
Partnership, the Managing Partner shall distribute, as a return of capital, to
the Partners, proportionately in accordance with their respective Sharing Ratios
as of the date of the Investor Partners' admission to the Partnership, the
amount of such unexpended and uncommitted Partnership funds (together with a
proportionate amount of the Management Fees), after deducting therefrom an
amount that the Managing Partner reasonably determines will be equal to the
operating capital to be required by the Partnership that will not be provided by
anticipated revenues from Partnership operations.
 
4.04.  Allocations on Transfers. In the event of an assignment of a Partner's
interest in the Partnership pursuant to ARTICLE 8, deductions, credits, and
income of the Partnership for federal, state, and local income tax purposes
shall, unless otherwise required by applicable Treasury Regulations, be
allocated between the assignor and assignee based on the number of days of the
year during which each party owned such interest.
 
ARTICLE 5
MANAGEMENT
 
5.01.  Power and Authority of Managing Partner. The Partners hereby designate
TVC as the Managing Partner of the Partnership and, except as provided by
Section 5.02 and elsewhere in this Agreement and except as otherwise provided by
applicable law, hereby delegate to the Managing Partner full and exclusive power
and authority on behalf of the Partnership to manage, control, administer, and
operate the properties, business, and affairs of the Partnership and to do or
cause to be done any and all acts deemed by the Managing Partner to be necessary
or appropriate thereto. The scope of such power and authority shall encompass
all matters in any way connected with such business or incident thereto,
including without limitation, the power and authority:
 
a.  To enter into the Program Agreement and to purchase or otherwise acquire on
behalf of the Partnership Leases as provided in the Program Agreement;
 
b.  To purchase or otherwise acquire other real or personal property of every
nature considered necessary or appropriate to carry on and conduct the business
of the Partnership;
 
c.  To borrow monies for the business of the Partnership and from time to time
to draw, make, execute, and issue promissory notes and other negotiable or
nonnegotiable instruments and evidences of indebtedness; to secure the payment
of the sums so borrowed and to mortgage, pledge, or assign in trust all or any
part of the property of the Partnership; to assign any monies owing or to be
owing to the Partnership; and to engage in any other means of financing
customary in the oil and gas industry; provided that any such financing shall
provide that the lender has recourse only against Partnership assets and not
against any Investor Partner individually;
 

14 
 

--------------------------------------------------------------------------------

 

d.  To enter into any agreement for the sharing of profits, joint venture, or
partnership with any person, firm, corporation, or government or agency thereof
engaged in any business or transaction in which the Partnership is authorized to
engage, or any business or transaction capable of being conducted, so as to
directly or indirectly benefit the Partnership, and to cause the obligations of
the Partnership thereunder to be performed;
 
e.  To explore and prospect by geological, geophysical, or other methods for the
location of anomalies or other indications favorable to the accumulation of oil
and gas, including specifically the power to contract with third parties for
such purposes;
 
f.  To maintain, explore, develop, operate, manage, and defend Partnership
property and to drill, test, plug and abandon or complete and equip, rework, and
recomplete any number of wells on Partnership Leases for the production of oil
and gas located thereunder, and to contract with third parties for such
purposes, to carry out a program or programs of secondary recovery on
Partnership property, and to do any and all other things necessary or
appropriate to carry out the terms and provisions of this Agreement which would
or might be done by a normal and prudent operator in the exploration,
development, operation, and management of its own property, including without
limitation, making consent or non-consent elections under any applicable joint
operating agreement;
 
g.  To enter into and execute leases, drilling contracts, farmout agreements,
farmin contracts, dry and bottom hole and acreage contribution letters,
participation agreements, and any other agreements customarily employed in the
oil and gas industry in connection with the acquisition, sale, exploration,
development, or operation of oil and gas properties, agreements as to
rights-of-way and any and all other instruments or documents considered by the
Managing Partner to be necessary or appropriate to carry on and conduct the
business of the Partnership, for such consideration and on such terms as the
Managing Partner in its sole discretion may determine, and to cause the
obligations of the Partnership thereunder to be performed;
 
h.  To sell the production accruing to the Leases acquired by the Partnership
and to execute gas sales contracts, casinghead gas contracts, transfer orders,
division orders, or any other instruments in connection with the sale of
production from the Partnership's interest in any property;
 
i.  To farmout, sell, assign, convey, or otherwise dispose of, for such
consideration and upon such terms and conditions as the Managing Partner in its
sole discretion may determine, all or any part of the Partnership property, any
interest therein, or any interest payable therefrom, and in connection therewith
to execute and deliver such deeds, assignments, and conveyances containing such
warranties as the Managing Partner may determine;
 
j.  To employ on behalf of the Partnership agents, employees, managers,
consultants, accountants, lawyers, geologists, geophysicists, engineers,
landmen, clerical help, and such other assistance and services as the Managing
Partner may deem proper and to pay therefor such remuneration and compensation
as the Managing Partner may deem reasonable and appropriate;
 
k.  To purchase, lease, rent, or otherwise acquire or obtain the use of
machinery, equipment, tools, materials, and all other kinds and types of real or
personal property that may in any way be deemed necessary, convenient, or
advisable in connection with carrying
 

15 
 

--------------------------------------------------------------------------------

 
 
on the business of the Partnership, and to incur expenses for travel, telephone,
telegraph, insurance, and for such other things, whether similar or dissimilar,
as may be deemed necessary or appropriate for carrying on and performing the
business of the Partnership;
 
l.  To pay delay rentals, shut-in royalty payments, property taxes, and any
other amounts necessary or appropriate to the maintenance or operation of any
Partnership property;
 
m.  To make and enter into such agreements and contracts with such parties and
to give such receipts, releases, and discharges with respect to any and all of
the foregoing and any matters incident thereto as the Managing Partner may deem
advisable or appropriate;
 
n.  To procure and maintain in force such insurance as the Managing Partner
shall deem prudent to serve as protection against liability for loss and damage
which may be occasioned by the activities to be engaged in by the Partnership
and the Managing Partner on behalf of the Partnership;
 
o.  To pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend, or compromise on behalf of the Partnership, upon such terms as the
Managing Partner may determine and upon such evidence as they may deem
sufficient, any obligation, suit, liability, cause of action, or claim,
including a suit or claim for taxes, in favor of or against the Partnership;
 
p.  To quitclaim, assign, convey, surrender, release, or abandon any Partnership
property with or without consideration therefor;
 
q.  To make such classifications, determinations, and allocations as the
Managing Partner may deem advisable, having due regard for any relevant
generally accepted accounting principles;
 
r.  To enter into soliciting dealer agreements and to perform all of the
Partnership's obligations thereunder, to issue and sell Interests pursuant to
the terms and conditions of this Agreement and the Subscription Agreements, to
accept and execute on behalf of the Partnership Subscription Agreements, and to
admit original and substituted Investor Partners;
 
s.  To take such action as may be necessary for the safekeeping of all funds and
assets of the Partnership, whether or not within the Managing Partner's control
and to employ, or permit another person to employ, such funds or assets in any
manner except for the exclusive benefit of the Partnership; and
 
t.  To take such other actions, execute and deliver such other documents, and
perform such other acts as may be deemed by the Managing Partner to be
appropriate to carry out the business and affairs of the Partnership.
 
In accomplishing all of the foregoing and except as otherwise provided in this
Agreement, the Managing Partner may, in its sole discretion, use its own
personnel, properties, and equipment or those of any of its Affiliates; or the
Managing Partner may hire or rent those of third parties and may employ on a
temporary or continuing basis outside accountants, attorneys, consultants, and
 

16 
 

--------------------------------------------------------------------------------

 

others on such terms as the Managing Partner deems advisable. No person, firm,
or corporation dealing with the Partnership shall be required to inquire into
the authority of the Managing Partner to take any action or make any decision.
 
5.02.  Certain Restrictions on Managing Partner's Power and Authority.
Notwithstanding any other provisions of this Agreement to the contrary, the
Managing Partner shall not have the power or authority to, and shall not do,
perform, or authorize any of the following:
 
a.  Borrow any money in the name or on behalf of the Partnership or otherwise do
any of the acts or things provided in subsection 5.01.c if the total amount of
the borrowings or financings then outstanding made by the Managing Partner on
behalf of the Partnership (including the amount outstanding under the
Partnership's reimbursement obligation under Section 5.06 would exceed an amount
equal to 20% of the Capital Contributions of the Investor Partners; provided,
however, that the terms of any such financing shall provide that the lender has
recourse only against Partnership assets and not against any Investor Partner
individually; provided further, that the Managing Partner may borrow monies in
the name and on behalf of the Partnership even if the Capital Contributions of
the Partners have not yet been fully expended or committed for expenditure;
 
b.  Except for a sale of all or substantially all of the assets of the
Partnership by the Managing Partner acting in its capacity as liquidator made in
connection with the liquidation and termination of the Partnership as such is
contemplated in Section 9.04, without having first received the prior consent of
a Majority in Interest of the Investor Partners, sell all or substantially all
of the assets of the Partnership other than in the ordinary course of business;
 
c.  Without having first received the prior consent of a Majority in Interest of
the Investor Partners, assign the rights or obligations of the Partnership, or,
except as otherwise provided in the Program Agreement, consent to the assignment
by the Managing Partner or any Affiliate thereof of its rights or obligations
under the Program Agreement, prior to the substantial completion of the drilling
activities of the Partnership;
 
d.  Without having first received the prior consent of a Majority in Interest of
the Investor Partners, agree to the termination or amendment of the Program
Agreement or waive any rights of the Partnership thereunder, except for
amendments to the Program Agreement which the Managing Partner believes are
necessary or advisable to ensure that the Program Agreement conforms with any
changes in or modifications to the Code or do not adversely affect the Investor
Partners in any material respect;
 
e.  Guarantee in the name or on behalf of the Partnership the payment of money
or the performance of any contract or other obligation of any other person;
 
f.  Bind or obligate the Partnership with respect to any matter outside the
scope of the Partnership business;
 
g.  Use the Partnership name, credit, or property for other than Partnership
purposes;
 
h.     Take any action, or permit any other person to take any action, with
respect to the assets or property of the Partnership which does not primarily
benefit the Partnership, including without limitation, the commitment of future
production or the utilization of funds of the Partnership as compensating
balances for its own benefit;
 

17 
 

--------------------------------------------------------------------------------

 

 
i.  Benefit from any arrangement for the marketing of oil and gas production or
other relationships affecting the property of the Managing Partner and the
Partnership, unless such benefits are fairly and equitably apportioned among the
Managing Partner and Affiliates thereof and the Partnership;
 
j.  Invest Partnership funds in the securities of another person except in the
following instances:
 
i.  investments in working interests or undivided lease interests made in the
ordinary course of the Partnership's business;
 
ii.  temporary investments made in compliance with Section 7.03;
 
iii.  investments involving less than 5% of program capital which are a
necessary and incidental part of a property acquisition transaction; and
 
iv.  investments in entities established solely to limit the Partnership's
liabilities associated with the ownership or operation of property or equipment,
provided, in such instances duplicative fees and expenses shall be prohibited;
or
 
k. Take any action that will:
 
i.  cause the Partnership to participate in any other partnership or joint
venture that will result in a duplication or unreasonable increase in the amount
of costs and expenses of the Partnership;
 
ii.  Substantively alter the fiduciary and contractual relationship between the
Managing Partner and the Investor Partners as such exists pursuant to this
Agreement; or
 
iii.  diminish the voting rights hereunder of the Investor Partners.
 
5.03.  Services of Managing Partner. During the existence of the Partnership,
the Managing Partner shall devote such time and effort to the Partnership
business as may be necessary to promote adequately the interests of the
Partnership and the mutual interests of the Partners; however, it is
specifically understood and agreed that the Managing Partner shall not be
required to devote full time to Partnership business, and the Managing Partner
and its Affiliates may at any time and from time to time engage in and possess
interests in other business ventures of any and every type and description,
independently or with others, including without limitation, the acquisition,
ownership, exploration, development, operation, and management of oil and gas
properties for themselves and other persons and the organization and management
of other partnerships and joint ventures similar to the Partnership, and neither
the Partnership nor any Investor Partner shall by virtue of this Agreement or
the law of partnership opportunity have any right, title, or interest in or to
such independent ventures. It is specifically recognized that the Managing
Partner and its Affiliates are currently engaged in the exploration for and
production of oil and gas both for their account and for others, and nothing
herein contained shall be deemed to prevent any of them from continuing such
activities, individually, jointly with others, or as a
 

18 
 

--------------------------------------------------------------------------------

 
 
part of any other partnership or joint venture to which any of them is or may
become a party, in any locale, and in fields or areas of operation in which the
Partnership may likewise be active, or from dealing with the Partnership as an
independent party, nor as requiring any of them to permit the Partnership to
participate in any such operations in which any of them may be interested and
each Investor Partner hereby waives, relinquishes, and renounces any such right
or claim of participation. However, except as otherwise provided herein, the
Managing Partner and any of its Affiliates may pursue business opportunities
that are consistent with the Partnership's investment objectives for their own
account only after they have determined that such opportunity either cannot be
pursued by the Partnership because of insufficient funds or because it is not
appropriate for the Partnership under the existing circumstances.
 
5.04.  Liability of Managing Partner and Its Affiliates. Neither the Managing
Partner nor any of its Affiliates shall have any liability to the Partnership or
to any Partner for any loss suffered by the Partnership which arises out of any
action or inaction performed or omitted by the Managing Partner or such
Affiliate, if the Managing Partner in good faith has determined, as of the time
of the conduct or omission, that the course of conduct or omission was in the
best interests of the Partnership, the Managing Partner or such Affiliate was
acting on behalf of or performing services for the Partnership, and that such
conduct or omission did not constitute negligence or misconduct.
 
5.05.  Indemnification of Managing Partner and Its Affiliates.
 
a.  The Partnership shall indemnify the Managing Partner and its Affiliates
against any losses, judgments, liabilities, expenses, and settlements sustained
or incurred by the Managing Partner or such Affiliate as a result of any
threatened, pending, or completed claim, action, suit, or proceeding, whether
civil, criminal, administrative, arbitrative, or investigative, any appeal in
such a claim, action, suit, or proceeding, and any inquiry or investigation that
could lead to such a claim, action, suit, or proceeding and which in any such
case relates or which otherwise arises from or is attributable to any acts,
omissions, or operations performed or omitted by the Managing Partner or its
Affiliates acting on behalf of or performing services for the Partnership that
are within the scope of its authority as set forth in this Agreement or the
Program Agreement or which otherwise relates to the activities and business
affairs of the Partnership; provided that the Managing Partner has determined in
good faith, as of the time of the conduct or omission, that the conduct or
omission was in the best interests of the Partnership and that the conduct or
omission did not constitute negligence or misconduct.
 
b.  Notwithstanding anything to the contrary contained in Sections 5.04 and
5.05a, neither the Managing Partner, its Affiliates, nor any person acting as a
broker-dealer shall be indemnified by the Partnership for any losses,
liabilities, or expenses arising from or out of an alleged violation of federal
or state securities laws unless (i) there has been a successful adjudication on
the merits of each count involving alleged securities laws violations as to the
particular indemnitee and the court approves indemnification of the litigation
costs, (ii) such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the particular indemnitee and the court
approves indemnification of the litigation costs, or (iii) a court of competent
jurisdiction approves a settlement of the claims against a particular indemnitee
and finds that indemnification of the settlement and related costs should be
made.
 

19 
 

--------------------------------------------------------------------------------

 

c.  The Partnership may purchase and maintain insurance on behalf of the
Managing Partner and its Affiliates against any liabilities asserted against or
expenses incurred by the Managing Partner and its Affiliates in connection with
Partnership or Drilling Program activities, provided that the Partnership shall
not incur the cost of that portion of any insurance, which insures the Managing
Partner or its Affiliates against any liability with respect to which the
Managing Partner and its Affiliates are denied indemnification under the
provisions of Sections 5.04 and 5.05; provided, however, that nothing contained
herein shall preclude the Partnership from purchasing and paying for such types
of insurance including extended coverage liability and casualty and workers'
compensation, as would be customary for any person owning comparable assets and
engaged in a similar business, or from naming the Managing Partner and its
Affiliates as additional insured parties thereunder, provided, that the naming
of such additional insured parties does not add to premiums payable by the
Partnership.
 
d.  The termination of any claim, action, suit, or proceeding by judgment,
order, settlement, conviction, or a plea of nolo contendere or its equivalent
does not alone establish that a person seeking indemnification under this
Section 5.05 is disqualified. Any person who is determined to be not entitled to
indemnification under this Section 5.05 may petition a court of competent
jurisdiction for a determination that in view of all facts and circumstances
that such person is fairly and equitably entitled to indemnity and the
Partnership shall provide such indemnity as may be determined proper by such
court; provided, however, that the court has determined that such person has met
the standard set forth in subsection a above.
 
e.  Legal fees and expenses and other costs incurred as a result of a claim
described in subsection a shall be paid by the Partnership from time to time in
advance of the final disposition of such claim if: (i) the claim relates to the
performance or non-performance of duties or services by the Managing Partner or
its Affiliates on behalf of the Partnership; (ii) the claim is initiated by a
third party who is not an Investor Partner, or the claim is initiated by an
Investor Partner and a court of competent jurisdiction specifically approves
such advancement; and (iii) the Managing Partner or such Affiliate undertakes to
repay the advanced funds to the Partnership, together with the applicable legal
rate of interest thereon, in the event it is later determined that the Managing
Partner or such Affiliate is not entitled to indemnification under the
provisions of subsection a.
 
f.  To the extent that the Managing Partner or its Affiliates are successful on
the merits or in defense of any claim, issue, or matter therein, the Partnership
shall indemnify the Managing Partner or its Affiliates, against the expenses,
including attorneys' fees, actually incurred by the Managing Partner or such
Affiliate in connection therewith.
 
g.  The indemnification provided by this Section 5.05 shall continue as to the
Managing Partner and its Affiliates in the event it ceases to be a managing
partner of the Partnership with respect to claims relating to the period in
which the Managing Partner was a managing partner of the Partnership and such
indemnification shall inure to the benefit of the successors and assigns of the
Managing Partner and such Affiliates.
 
h.  The indemnification provided by this Section 5.05 shall be made, and shall
be recoverable by the Managing Partner or its Affiliates, only out of the
tangible net assets of the Partnership and not from the Investor Partners.
 

20 
 

--------------------------------------------------------------------------------

 
 
                 5.06.      Reporting and Legal Expenses. The Partnership shall
reimburse the Program Manager and the Managing Partner and its Affiliates for
its share of the Reporting and Legal Expenses incurred by the Program Manager,
the Managing Partner, or any Affiliate thereof in managing and conducting the
business and affairs of the Drilling Program or of the Partnership, as
applicable. The Reporting and Legal Expenses reimbursed by the Partnership shall
be determined by the party seeking reimbursement in good faith and as being
reasonable for such party. Such reimbursements shall be made periodically
throughout the term of the Partnership.
 
5.07.  Administrative Costs. The Partnership shall reimburse the Program Manager
and the Managing Partner and its Affiliates for all Administrative Costs and
other costs and expenses incurred by the Program Manager, the Managing Partner,
or any Affiliate thereof in managing and conducting the business and affairs
relating to the Partnership's interest in the Drilling Program or of the
Partnership, as applicable, including expenses incurred in providing or
obtaining such professional, technical, administrative, and other services and
advice as the Program Manager, the Managing Partner, or such Affiliates may deem
necessary or desirable. The general, administrative, and other costs reimbursed
by the Partnership shall be determined by the party seeking reimbursement in
good faith and as being reasonable for such party. The amount of Administrative
Costs that are to be reimbursed by the Partnership shall be determined and
allocated to the Partnership and its Drilling Program on a basis conforming with
generally accepted accounting principles and must be supported in writing as to
the application thereof and as to the amount charged. Such reimbursements shall
be made periodically throughout the term of the Partnership. Such reimbursement
obligation shall also apply to all Administrative Costs incurred by the Program
Manager, the Managing Partner or any of its Affiliates on behalf of the
Partnership or the Drilling Program from the beginning of the calendar year in
which the Partnership is formed to the date of the admission of the Investor
Partners. Regardless of the actual amount of Administrative Costs incurred by
the Managing Partner or Program Manager in connection with the affairs of a
Partnership, during any particular calendar year the total amount of
Administrative Costs allocable to the Partnership shall not exceed the greater
of (a) 3.5% of the Partnership's gross revenues from the sale of oil and natural
gas production during such year (calculated without any deduction for Operating
Costs or other costs and expenses) or (b) the sum of $50,000 plus .25% of the
Capital Contributions of the Investor Partners to the Partnership. The above
limitation on Administrative Costs shall not be applicable to Administrative
Costs otherwise allocable to the Partnership which are extraordinary and
non-recurring or to the fixed overhead fee chargeable by an operator of Program
Wells including the fixed overhead fee chargeable under the Operating Agreement
by TVC with respect to the Program Wells operated by the Program Manager. No
portion of the salaries of the directors or of the executive officers of TVC or
TVOG may be reimbursed as Administrative Costs during the drilling phase of
initial test wells.
 
5.08.  Management Fee.  As compensation for its efforts in organizing and
sponsoring the Partnership, the Partnership shall pay a management fee to the
Managing Partnersin the amount of five percent (5%) of the gross proceeds of the
offering of Interests.
 
5.09.  Reimbursement of Offering Costs; Finders' Fees.  The Partnership shall
reimburse the Managing Partner for its actual costs incurred in creating the
Partnership and offering the Interests for sale to the Investor Partners,
including filing fees, legal, accounting, printing and other direct selling
expenses.  The Partnership shall not pay any sales commissions in connection
with the sale of Interests; however, the Partnership is authorized to pay
finders' fees of up to twelve percent (12%) of the gross proceeds of the sale of
interests to independent third parties for introducing prospective investors to
the Managing Partner and its Affiliates.
 

21 
 

--------------------------------------------------------------------------------

 

5.10.  Restrictions on Certain Transactions.
 
a.  The Partnership may enter into contracts and agreements with the Managing
Partner and its Affiliates for the rendering of services and the sale, rental,
or lease of supplies and equipment, provided that (i) such entity is engaged,
independently of the Drilling Program and as an ordinary and ongoing business,
in the business of rendering such services or selling or leasing such equipment
and supplies to a substantial extent to other persons in the industry in
addition to programs in which the Managing Partner or its Affiliates have an
interest and (ii) the amount of the compensation, price, or rental that can be
charged to the Partnership therefor must be no less favorable to the Partnership
than that generally available (at the time the relevant contract or agreement
was entered into) from unrelated third parties in the area engaged in the
business of rendering comparable services or selling, renting, or leasing
comparable equipment and supplies which could reasonably be made available to
the Partnership. If the Managing Partner or its Affiliate is not engaged in the
business as required by clause (i) of this subsection, then such compensation,
price, or rental shall be the cost of such services, equipment, or supplies to
such entity, or the competitive rate which could be obtained in the area,
whichever is less. In addition, any drilling services rendered by the Managing
Partner or its Affiliates to the Partnership shall be billed on a per foot, per
day, or per hour rate, or some combination thereof. All services for which the
Managing Partner or its Affiliates are to receive compensation shall be embodied
in written contracts which precisely describe the services to be rendered and
all compensation to be paid. Advance payments to the Managing Partner are
prohibited, except where necessary to secure tax benefits of prepaid drilling
costs. All contracts between the Partnership and the Managing Partner or its
Affiliates shall be terminable by the Partnership (by a vote or written consent
of a Majority in Interest of the Investor Partners) without penalty upon 60
days' written notice.
 
b.  The Partnership may borrow money on a non-recourse basis from the Managing
Partner or any of its Affiliates, provided that on any loans made available by
the Managing Partner or any of its Affiliates to the Partnership, the Managing
Partner or such Affiliate shall not receive interest in excess of the lesser of
(i) the maximum rate permitted by applicable law or (ii) the effective interest
rate then being paid by the Managing Partner or such Affiliate for similar type
borrowings. In no event shall any such loan bear interest in excess of the
amount which would be charged to the Partnership (without reference to the
Managing Partner's financial abilities or guaranties) by independent third
parties for the same purpose. In connection with any loans to the Partnership by
the Managing Partner or its Affiliates, the Managing Partner or its Affiliates
shall not receive points or other financing charges or fees, regardless of the
amount.
 
c.  The Partnership shall acquire in certain instances interests in Prospects
from the Managing Partner or its Affiliates on the terms and conditions set
forth in the Program Agreement.
 
d.  No Partnership Leases shall be farmed out by the Partnership unless the
Managing Partner, exercising the standard of care of a normal and prudent
operator in the management of its own property, shall determine that either (i)
the Partnership lacks sufficient funds for the drilling of a well on such Lease
and cannot obtain suitable alternative financing for such drilling, (ii) the
Lease has been downgraded by events occurring after the acquisition thereof by
the Partnership pursuant to the Program Agreement so that the drilling of a well
on such Lease would no longer be desirable for the Partnership, (iii) drilling
on such Lease would
 

22 
 

--------------------------------------------------------------------------------

 
 
result in an excessive concentration of Partnership funds, creating in the
opinion of the Managing Partner undue risk to the Partnership and the Investor
Partners, or (iv) the best interests of the Partnership would be served by such
farmout or other disposition. The Partnership may enter into a farmout agreement
(in the capacity as either farmor or farmee) with the Managing Partner, any of
its Affiliates, provided that the Managing Partner, exercising the standards of
a normal and prudent operator in the management of its own property, shall
determine that the farmout is in the best interests of the Partnership and that
the terms of any such farmout are consistent with and in any case no less
favorable to the Partnership than those utilized in the same geographic area for
similar arrangements. The Partnership's ability to enter into a farmout
agreement with the Managing Partner or an Affiliate thereof is subject to the
same restrictions as its ability to purchase property from or sell property to
the Managing Partner or an Affiliate thereof as provided in subsections c and f,
respectively.
 
e.  The Partnership shall make no loans to the Managing Partner or its
Affiliates.
 
f.  The Partnership may sell or transfer its Leases to the Managing Partner or
its Affiliates, including Affiliated Programs, only pursuant to a transaction
which is fair and reasonable to the Partnership.
 
g.  No rebates or give-ups may be received by the Managing Partner or any
Affiliate, nor may the Managing Partner or any Affiliate participate in any
reciprocal business arrangements which do not primarily benefit the Partnership.
 
h.  Neither the Managing Partner, nor any Affiliate thereof, including an
Affiliated Program, shall be permitted to sell, transfer, or convey any Lease to
the Partnership, directly or indirectly, except pursuant to a transaction which
is fair and reasonable to the Partnership.
 
i.  If the Partnership participates in other partnerships or joint ventures
(multi-tier arrangements), the terms of any such arrangements shall not result
in the circumvention of any of the requirements or prohibitions contained in
this Partnership Agreement, including the following:
 
i.  there will be no duplication or increase in the Managing Partner's
compensation, Partnership expenses, or other fees and costs;
 
ii.  there will be no substantive alteration in the fiduciary and contractual
relationship between the Managing Partner and the Investor Partners; and
 
iii.  there will be no diminishment in the voting rights of the Investor
Partners.
 
5.11.  Restriction on Voting Interests Held by Managing Partner. Interests owned
by the Managing Partner or its Affiliates shall have full voting rights under
this Agreement, provided that during the time period that TVC or an Affiliate
thereof is serving as the Managing Partner of the Partnership any Interests
owned by TVC or its Affiliates which in the aggregate represent more than 20% of
the total Interests held by Investor Partners shall not have any voting rights
under this Agreement and shall not be counted for voting purposes or for
purposes of
 

23 
 

--------------------------------------------------------------------------------

 
 
determining a quorum. In addition, none of the Interests owned by the Managing
Partner or its Affiliates shall be counted for voting purposes or for purposes
of determining a quorum or have any voting rights under this Agreement
concerning the removal of the Managing Partner or any transaction between the
Partnership and the Managing Partner or its Affiliates.
 
5.12.  Tax Elections. The Managing Partner shall make the following elections on
behalf of the Partnership:
 
a.  to elect, in accordance with Section 263(c) of the Code and applicable
regulations and comparable state law provisions, to deduct as an expense all
intangible drilling and development costs with respect to productive and
nonproductive wells and the preparation of wells for the production of oil or
gas;
 
b.  to elect the calendar year as the Partnership's fiscal year;
 
c.  to elect the accrual method of accounting;
 
d.  to elect, in accordance with Section 709(b) of the Code and applicable
regulations and comparable state law provisions, to amortize and deduct
organization expenses (as such term is defined in Section 709 of the Code) over
a period of 60 months beginning with the month in which the Partnership begins
business; and
 
e.  to elect with respect to such other federal, state, and local tax matters as
the Managing Partner deems advantageous to the Partnership; provided that no
election shall be made by the Partnership in accordance with Section 754 of the
Code and applicable regulations and comparable state law provisions without the
consent of the Managing Partner, the granting or denying of which consent shall
be in its sole and absolute discretion.
 
5.13.  Tax Matters Partner. The Managing Partner shall be designated the tax
matters partner (in this Section 5.03 called the "TMP") as defined in Section
6231(a)(7) of the Code with respect to operations conducted by the Partners
pursuant to this Agreement. The TMP is authorized to take such actions and to
execute and file all statements and forms on behalf of the Partnership which may
be permitted or required by the applicable provisions of the Code or Treasury
Regulations issued thereunder, and the Investor Partners will take all other
action that may be necessary or appropriate to effect the designation of the
Managing Partner as the TMP. In the event of an audit of the Partnership's
income tax returns by the Internal Revenue Service, the TMP may, at the expense
of the Partnership, retain accountants and other professionals to participate in
the audit. All expenses incurred by the TMP in its capacity as such shall be
expenses of the Partnership and shall be paid by or reimbursed to the TMP from
Partnership funds.
 
ARTICLE 6
RIGHTS AND OBLIGATIONS OF INVESTOR PARTNERS
 
6.01.  Rights of Investor Partners. In addition to any other rights specifically
set forth herein, all Investor Partners shall have the right to: (a) have the
Partnership books kept at the principal place of business of the
 

24 
 

--------------------------------------------------------------------------------

 
 
Partnership and upon adequate written notice at all reasonable times inspect
and, at such Investor Partner's expense, copy any of them personally or through
a representative; (b) have on demand true and full information of all things
affecting the Partnership and a formal account of Partnership affairs, whenever
permitted by law; and (c) have dissolution and winding up by decree of court as
provided for in the Act.
 
6.02.  Access to and Confidentiality of Partnership Records.  Each Investor
Partner shall during the term of the Partnership have the right, after adequate
notice, during normal business hours at the offices of the Partnership to obtain
from the Managing Partner for any purpose reasonably related to the Investor
Partner's interest as an Investor Partner:
 
a.  True and full information regarding the status of the business and financial
condition of the Partnership;
 
b.  Promptly after becoming available, a copy of the Partnership's federal,
state and local income tax returns for each year;
 
c.  A copy of any written partnership agreement and certificate of limited
partnership and all amendments thereto, together with executed copies of any
written powers of attorney pursuant to which the Partnership agreement and any
certificate and all amendments thereto have been executed;
 
d.  True and full information regarding the amount of cash and a description or
statement of the agreed value of any other property or services contributed by
each Partner and which each Partner has agreed to contribute in the future, and
the date on which each became a partner; and
 
e.  Other information regarding the affairs of the Partnership as is just and
reasonable.
 
The Managing Partner may refuse for a reasonable period of time to grant a
Investor Partner access to such data and information and studies, maps,
evaluations, and reports which the Managing Partner (a) has agreed to keep
confidential or (b) determines in good faith should be kept confidential
considering the interests of the Partnership and each of its Partners.  The
Managing Partner may require a requesting Investor Partner to execute a
confidentiality agreement as a condition of providing any information requested
pursuant of this Section in order to protect the Partnership's confidential
information and trade secrets.
 
6.03.  Return of Capital Contribution. No Investor Partner shall be entitled to
(a) withdraw from the Partnership except upon assignment by an Investor Partner
of his Interests and the substitution of such Investor Partner's assignee as a
substituted Investor Partner of the Partnership in accordance with Section 8.01
or as required by law, or (b) the return of his Capital Contribution except (i)
as otherwise provided in this Agreement or as required by law, (ii) to the
extent, if any, that distributions made pursuant to the express terms of this
Agreement may be considered as such by law or by unanimous agreement of the
Partners, or (iii) upon dissolution of the Partnership, and then only to the
extent expressly provided for in this Agreement and as permitted by law.
 
6.04.  Meetings. Meetings of the Partners may be called by the Managing Partner
at any time and from time to time or may be called by Investor Partners whose
combined Sharing Ratios equal at least 50%. The Managing Partner shall, within
15 days after its receipt of a written request for any such call by Investor
Partners for a Partners' meeting, give all Investor Partners written notice of
the time, place, and purpose of such meeting. The meeting shall
 

25 
 

--------------------------------------------------------------------------------

 
 
be held at a reasonable time and place on a date not less than 30 nor more than
60 days after the date of the mailing of such notice; provided that the date for
notice of such a meeting may be extended for a period of up to 60 days, if in
the opinion of the Managing Partner such additional time is necessary to permit
preparation of proxy or information statements or other documents required to be
delivered in connection with such meeting by the Securities and Exchange
Commission, state securities administrators or other regulatory authorities. The
Partners may conduct any Partnership business at such meeting which is permitted
under this Agreement and is specified in such notice. Investor Partners may vote
in person or by proxy at any such meeting, and the presence in person or by
proxy of a Majority in Interest of the Investor Partners shall be necessary to
constitute a quorum for the transaction of business at such meeting.
 
6.05.  Voting Rights of Investor Partners. Except as otherwise provided in
Section 8.03.a, any vote, consent, approval, election, or other action by the
Investor Partners on or with respect to any Partnership matter (including,
without limitation, those matters set forth in Sections 5.02.b, 5.01.d,
9.01.b, 9.03.a and 11.02) shall be duly and validly made only if made by a
Majority in Interest of the Investor Partners (without the necessity for the
concurrence by the Managing Partner), and in the event of any such vote,
consent, approval, or election, each Investor Partner that does not vote for,
consent to, approve of, or elect with respect to such matter hereby agrees to be
bound by the decision of a Majority in Interest of the Investor Partners and
hereby approves such matter to the extent such approval is required for such
matter to be effective under the Delaware Act or any other applicable law, rule,
or regulation.
 
6.06.  Conduct of Meeting. The Managing Partner shall have full power and
authority concerning the manner of conducting any meeting of the Investor
Partners or solicitation of consents in writing, including without limitation,
the determination of persons entitled to vote, the existence of a quorum, the
satisfaction of the requirements of Section 6.04, the conduct of voting, the
validity and effect of any proxies, votes, or consents, and the determination of
any controversies, votes, or challenges arising in connection with or during the
meeting or voting. The Managing Partner shall designate a person to serve as
chairman of any meeting and shall further designate a person to take the minutes
of any meeting, in either case, including without limitation, a partner or a
director or an officer of the Managing Partner. All minutes shall be kept with
the records of the Partnership maintained by the Managing Partner. The Managing
Partner may make such other regulations consistent with applicable law and this
Agreement as it may deem advisable concerning the conduct of any meeting of the
Investor Partners or solicitation of consents in writing, including regulations
in regard to the appointment of proxies, the appointment and duties of
inspectors of votes and consents, the submission and examination of proxies and
other evidence of the right to vote, and the revocation of consents in writing.
 
6.07.  General Partners Not Agents. Pursuant to Section 5.01 the General
Partners have elected to delegate to the Managing Partner authority to manage,
control, and administer and operate the property, business, and affairs of the
Partnership. Each General Partner agrees that no General Partner or group of
General Partners constituting less than a Majority in Interest may cause the
Managing Partner on behalf of the Partnership to act as agent for the
Partnership, execute documents on behalf of the Partnership, convey Partnership
property, or take any other
 

26 
 

--------------------------------------------------------------------------------

 
 
action binding on the Partnership. Each General Partner further agrees that in
no circumstance will a Partner other than the Managing Partner have the right to
act as agent for the Partnership, execute documents on behalf of the
Partnership, convey Partnership property, or take any other action binding on
the Partnership. Any General Partner who takes action contravening this Section
6.07 agrees to indemnify the Partnership and all other Partners from any loss,
liability, or expense caused by such action.
 
6.08.  Liabilities of Partners.
 
a.  Pursuant to the Delaware Act, the General Partners are liable jointly and
severally for all liabilities and obligations of the Partnership.
Notwithstanding the foregoing, as among themselves, the General Partners hereby
agree that each shall be solely and individually responsible only for his pro
rata share (based on Capital Contributions made) of the liabilities and
obligations of the Partnership, and any General Partner who incurs liability in
excess of his pro rata share shall be entitled to contribution from the other
General Partners. Pursuant hereto, the Managing Partner further agrees to
indemnify each General Partner for any and all Partnership-related obligations
and liabilities otherwise allocable to or paid by such General Partner which are
in excess of such General Partner's share of the Partnership's undistributed
assets. Under no circumstances shall any Partner be required to indemnify the
Managing Partner, except to the extent of such Partner's (i) Capital
Contribution and (ii) share of Partnership assets.
 
b.  The Partnership may purchase and maintain insurance on behalf of all
Partners against any liabilities asserted against or expenses incurred by the
Partners in connection with Partnership activities, provided that the
Partnership shall not incur the costs of that portion of such insurance, if any,
which insures the Managing Partner for any liability with respect to which the
Managing Partner is denied indemnification under the provisions of this
Agreement. Such insurance may be in such amounts as the Managing Partner shall
determine is sufficient to protect the Partners from the maximum amount of such
liabilities and expenses.
 
ARTICLE 7
BOOKS, RECORDS, CAPITAL ACCOUNTS, REPORTS, AND BANK ACCOUNTS
 
7.01.  Books, Records, and Capital Accounts.
 
a.  The Managing Partner shall keep just and true records and books of account
with respect to the operations of the Partnership and shall maintain and
preserve during the term of the Partnership and for four years thereafter all
such records, books of account, and other relevant Partnership documents. The
Managing Partner shall maintain for at least six years all records necessary to
substantiate the fact that Interests were sold only to purchasers for whom such
Interests were suitable. Such books shall be maintained at the principal place
of business of the Partnership and shall be kept on the accrual method of
accounting.
 
b.  Any records maintained by the Partnership in the regular course of its
business, including the names and addresses of Investor Partners, books of
account and records of Partnership proceedings, may be kept on or be in the form
of magnetic tape, photographs, micrographics, or any other information storage
device, provided that the records so kept are convertible into clearly legible
written form within a reasonable period of time. An alphabetical list of the
names, addresses, and business telephone numbers of the Investor Partners of the
Partnership along with the number of Interests held by each of them (the
"participant list") shall
 

27 
 

--------------------------------------------------------------------------------

 
 
be maintained as a part of the books and records of the Partnership and shall be
available for the inspection by any Investor Partner or his designated agent at
the principal office of the Partnership upon the request of the Investor
Partner. The participant list shall be updated at least quarterly to reflect
changes in the information contained therein. A copy of the participant list
shall be mailed to any Investor Partner requesting the participant list within
ten days of the request. The copy of the participant list shall be printed in
alphabetical order, on white paper, in a readily readable type size (in no event
smaller than 10-point type). A reasonable charge for copy work may be charged by
the Partnership. The purposes for which an Investor Partner may request a copy
of the participant list include, without limitation, matters relating to voting
rights under the Partnership Agreement and the exercise of Investor Partners'
rights under federal proxy laws. If the Managing Partner of the Partnership
neglects or refuses to exhibit, produce, or mail a copy of the participant list
as requested, the Managing Partner shall be liable to any Investor Partner
requesting the list for the costs, including attorneys' fees, incurred by that
Investor Partner for compelling the production of the participant list, and for
actual damages suffered by any Investor Partner by reason of such refusal or
neglect. It shall be a defense that the actual purpose and reason for the
requests for inspection or for a copy of the participant list is to secure the
list of Investor Partners or other information for the purpose of selling such
list or information or copies thereof, or of using the same for a commercial
purpose other than in the interest of the applicant as an Investor Partner
relative to the affairs of the Partnership. The Managing Partner may require the
Investor Partner requesting the participant list to represent that the list is
not requested for a commercial purpose unrelated to the Investor Partner's
interest in the Partnership. The remedies provided hereunder to Investor
Partners requesting copies of the participant list are in addition to, and shall
not in any way limit, other remedies available to Investor Partners under
federal law or the laws of any state.
 
c.  An individual capital account shall be maintained by the Partnership for
each Partner as provided below:
 
i.  The capital account of each Partner shall, except as otherwise provided
herein, be (A) credited by such Partner's Capital Contributions when made, (B)
credited by the fair market value of any property contributed to the Partnership
by such Partner (net of liabilities secured by such contributed property that
the Partnership is considered to assume or take subject to under Section 752 of
the Code), (C) credited with the amount of any item of taxable income or gain
and the amount of any item of income or gain exempt from tax allocated to such
Partner, (D) credited with the Partner's share of Simulated Gain as provided in
subsection 7.01cii, (E) debited by the amount of any item of tax deduction or
loss allocated to such Partner, (F) debited by the Partner's share of Simulated
Depletion and Simulated Loss as provided in Section 7.01cii, (G) debited by such
Partner's allocable share of expenditures of the Partnership not deductible in
computing the Partnership's taxable income and not properly chargeable as
Capital Expenditures, including any non-deductible book amortizations of
capitalized costs, and (H) debited by the amount of cash or the fair market
value of any property distributed to such Partner (net of liabilities secured by
such distributed property that such Partner is considered to assume or take
subject to under Section 752 of the Code).  Immediately prior to any
distribution of property by the Partnership that is not pursuant to a
liquidation of the Partnership, the Partners' capital accounts shall be adjusted
by (A) assuming that the distributed assets were sold by the Partnership for
cash at their respective fair market values as of the date of distribution by
the Partnership and (B) crediting or debiting each Partner's capital account
with its respective share of the hypothetical gains or losses resulting from
such assumed sales determined in the same manner as gains or losses provided for
under Sections 4.02 and 7.01cii for actual sales of such properties.
 

28 
 

--------------------------------------------------------------------------------

 
 
 
ii.  The allocation of basis prescribed by Section 613A(c)(7)(D) of the Code and
each Partner's separately computed depletion deductions shall not reduce such
Partner's capital account, but such Partner's capital account shall be decreased
by an amount equal to the product of the depletion deductions that would
otherwise be allocable to the Partnership in the absence of Section
613A(c)(7)(D) of the Code (computed without regard to any limitations which
theoretically could apply to any Partner) times such Partner's percentage share
of the adjusted basis of the property with respect to which such depletion is
claimed (herein called "Simulated Depletion").  The Partnership's basis in any
oil or gas property as adjusted from time to time for the Simulated Depletion
allocable to all Partners (and where the context requires, each Partner's
allocable share thereof) is herein called "Simulated Basis." No Partner's
capital account shall be decreased, however, by Simulated Depletion deductions
attributable to any depletable property to the extent such deductions exceed
such Partner's remaining Simulated Basis in such property. Upon the sale or
other disposition of an interest in a depletable property, each Partner's
capital account shall be credited with the gain ("Simulated Gain") or debited
with the loss ("Simulated Loss") determined by subtracting from his allocable
share of the amount realized on such sale or disposition his Simulated Basis, as
adjusted by Simulated Depletion.
 
iii.  Adjustments of basis of Partnership property provided for under Sections
734 and 743 of the Code and comparable provisions of state law (resulting from
an election under Section 754 of the Code or comparable provisions of state law)
and elections by individual Partners under Section 59(e)(4) of the Code to
capitalize and amortize such Partner's share of intangible drilling and
development costs shall not affect the capital accounts of the Partners, and the
Partners' capital accounts shall be debited or credited pursuant to the terms of
this Section 7.01 as if no such election had been made, unless otherwise
required by applicable Treasury Regulations.
 
iv.  Capital accounts shall be adjusted, in a manner consistent with this
Section 7.01, to reflect any adjustments in items of Partnership income, gain,
loss, or deduction that result from amended returns filed by the Partnership or
pursuant to an agreement by the Partnership with the Internal Revenue Service or
a final court decision.
 
v.  In the case of property contributed to the Partnership by a Partner, the
Partners' capital accounts shall be debited or credited for items of
depreciation, cost recovery, Simulated Depletion, amortization, and gain or loss
with respect to such property computed in the same manner as such items would be
computed if the adjusted tax basis of such property were equal to its fair
market value on the date of its contribution to the Partnership, in lieu of the
capital account adjustments provided above for such items, all in accordance
with Treasury Regulations Section 1.704-1(b)(2) (iv)(g).
 
vi.  It is the intention of the Partners that the capital account of each
Partner be kept in the manner required under Treasury Regulations Section
1.704-1(b)(2)(iv). To the extent any additional adjustment to the capital
accounts is required by such regulation, the Managing Partner is hereby
authorized to make such adjustment after notice to the General Partners.
 
vii.     In accordance with Code Section 704(c) and the related Treasury
Regulations, income, gain, loss, and deduction with respect to any property
contributed to
 

29 
 

--------------------------------------------------------------------------------

 
 
the capital of the Partnership shall, solely for tax purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes and
its fair market value at the time of contribution, pursuant to the provisions of
Treasury Regulations Section 1.704-3, as reasonably applied by the Managing
Partner using the traditional method with curative allocations as provided in
Treasury Regulations Section 1.704-3(c).
 


7.02.  Reports. The Managing Partner shall deliver to each Investor Partner the
following financial statements and reports at the times indicated below:
 
a.  Semi-annually within 45 days after the end of the first half of each fiscal
year and annually within 90 days after the end of each fiscal year, financial
statements, including a balance sheet and statements of income, Partners'
equity, and cash flow, all of which shall be prepared in accordance with
generally accepted accounting principles.
 
b.  Annually by March 15 of each year or as soon thereafter as is reasonably
possible, a report containing such information as may be needed to enable each
Investor Partner to prepare and file his federal income tax return and any
required state income tax return.
 
c.  Daily during any period when the Partnership is participating in the
drilling, testing and completing wells in which it has an interest until the end
of such activity, status reports to each Investor Partner on the drilling,
testing and completing of any well for which such operations are ongoing.
 
d.  Such other reports and financial statements as the Managing Partner shall
determine from time to time.
 
7.03.  Bank Accounts. The Managing Partner shall cause one or more accounts to
be maintained in a state or federally chartered bank or savings and loan
association, which accounts shall be used for the payment of the expenditures
incurred by the Managing Partner in connection with the business of the
Partnership, and in which shall be deposited any and all receipts of the
Partnership. All such amounts shall be and remain the property of the
Partnership and shall be received, held, and disbursed by the Managing Partner
for the purposes specified in this Agreement. There shall not be deposited in
any of said accounts any funds other than funds belonging to the Partnership,
and no other funds shall in any way be commingled with such funds. The Managing
Partner may invest Partnership funds which they deem untimely or inappropriate
to use or commit for Partnership purposes or to distribute to the Partners in
such United States Treasury Bills, other short-term governmental obligations or
bank certificates of deposit or other certificates, securities or evidences of
indebtedness on such terms and for such security, if any, as they may deem
necessary or desirable. The Managing Partner shall have a fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Partnership, whether or not in the Managing Partner's possession or control, and
shall not employ or permit another to employ such funds or assets in any manner
except for the benefit of the Partnership.
 

30 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 8
ASSIGNMENT AND PURCHASE OF INTERESTS;
SUBSTITUTION

 
 
8.01.  Assignments by Investor Partners.
 
a.  The interest of any Investor Partner in the Partnership shall be assignable,
in whole or in part, subject to the following:
 
i.  No such assignment shall be made if, in the opinion of counsel to the
Partnership, such assignment would cause the termination of the Partnership for
federal income tax purposes under Section 708 of the Code or might result in a
change in the status of the Partnership to a "publicly traded partnership"
within the meaning of Section 7704 of the Code, unless the Managing Partner
consents to such assignment, or if in the opinion of counsel to the Partnership
such assignment may not be effected without registration under the Securities
Act of 1933, as amended, or would result in the violation of any applicable
state securities laws;
 
ii.  The Partnership shall not be required to recognize any such assignment
until the instrument conveying such interest has been delivered to the Managing
Partner for recordation on the books of the Partnership;
 
iii.  Unless an assignee becomes a substituted Investor Partner in accordance
with the provisions set forth below, such assignee shall not be entitled to any
of the rights granted to an Investor Partner hereunder, other than the right to
receive all or part of the share of the profits, losses, cash distributions, or
returns of capital to which his assignor would otherwise be entitled;
 
iv.  except by will, intestate succession, or gift or, in unusual circumstances
when consented to by the Managing Partner, the assigning Investor Partner (A)
may not assign fewer than a whole Interest  to any person other than the
Partnership, the Managing Partner, an Affiliate thereof, or a third person
designated by the Managing Partner in its sole discretion, unless such Investor
Partner owns less than a whole Interest  and transfers all his Interest to one
person, and (B) must retain at least a whole Interest, in the event fewer than
all such Investor Partner's Interests are assigned to any person other than the
Partnership, Managing Partner, an Affiliate thereof, or a third person
designated by the Managing Partner in its sole discretion; and
 
v.  The assignor shall notify the Managing Partner of such assignment and
provide the Managing Partner with such information regarding the transferee and
the transfer (including without limitation, the name, address, and taxpayer
identification number of the transferor and transferee and the date of the
transfer) as is required under Section 6050K of the Code (if the transfer is a
sale or exchange described in Section 751(a) of the Code) and Section 6112 of
the Code (relating to tax shelter investor lists) and Treasury Regulations
promulgated thereunder by the Internal Revenue Service in the manner and at the
time prescribed by law.
 
An assignment by an Investor Partner in violation of clause (i) or clause (ii)
of this subsection a shall be void and ineffectual and shall not bind the
Partnership or any other
 

31 
 

--------------------------------------------------------------------------------

 
 
Partner. The assignee of an Investor Partner's interest in the Partnership shall
pay all costs and expenses incurred by the Partnership in connection with such
assignment, which costs and expenses shall not be less than $50. In the
discretion of the Managing Partner, such costs and expenses may be collected out
of revenues otherwise allocable to such assignee under this Agreement.
 
b.  An assignee of the interest of an Investor Partner, or any portion thereof
if permitted hereunder, shall become a substituted Investor Partner entitled to
all the rights of an Investor Partner if, and only if:
 
i.  The assignor gives the assignee such right;
 
ii.  The Managing Partner consents to such substitution, the granting or denying
of which consent shall be in the Managing Partner's sole and absolute
discretion;
 
iii.  The assignee pays to the Partnership all costs and expenses incurred in
connection with such substitution; including without limitation, costs incurred
in amending filings referred to in Section 1.07, which costs and expenses, in
the discretion of the Managing Partner, may be collected out of revenues
otherwise allocable to such substituted Investor Partner under this Agreement;
 
iv.  The assignee executes and delivers such instruments, in form and substance
satisfactory to the Managing Partner, as the Managing Partner may deem necessary
or desirable to effect such substitution and to confirm the agreement of the
assignee to be bound by all of the terms and provisions of this Agreement; and
 
v.  The assignee delivers to the Managing Partner a written representation as to
each of the matters set forth in the Subscription Agreement.
 


The consent of the Investor Partners shall not be required for admission to the
Partnership of a substituted Investor Partner who meets the above requirements.
The Partnership and the Managing Partner shall be entitled to treat the record
owner of any Partnership interest as the absolute owner thereof in all respects,
and shall incur no liability for distributions of cash or other property made in
good faith to such record owner until such time as a written assignment of such
interest has been received and accepted by the Managing Partner and recorded on
the books of the Partnership. In no event shall any Partnership interest, or any
portion thereof, be sold, transferred, or assigned to a minor or incompetent or
any other person not qualified to become an Investor Partner hereunder, and any
such attempted sale, transfer, or assignment shall be void and ineffectual and
shall not bind the Partnership or the Managing Partner. Unless an assignee
becomes a substituted Investor Partner, any assignment by the assigning Investor
Partner of the right to receive Partnership distributions shall not release such
Investor Partner of any obligations connected with the interest in the
Partnership being assigned. In no event shall any purported transfer, by
operation of law or otherwise, require the accounting by the Managing Partner to
more than one person with respect to the Partnership interest transferred unless
the transfer is consented to by the Managing Partner in accordance with the
foregoing and the Partnership interest transferred represents a whole number of
Interests owned by the Investor Partner. The effective date of any assignment
shall be the
 

32 
 

--------------------------------------------------------------------------------

 
 
date on which all of the prerequisites to the assignment specified in this
Section 8.1 have been met. The Partnership will amend its records at least once
each calendar quarter to effect the substitution of substituted partners. In the
case of assignments where the assignee does not become a substituted Investor
Partner, the Partnership shall recognize the assignment not later than the last
day of the calendar month following receipt of the notice of assignment and the
required documentation.
 
8.02.  Assignment by Managing Partner.
 
a.  The interest of the Managing Partner in the Partnership shall not be
assignable, in whole or in part, except in the event of the following
assignments:
 
i.  A disposition by the Managing Partner of all or any portion of its
Partnership interest to one or more Affiliates of the Managing Partner that
agree to assume all or a proportionate part of the obligations of the Managing
Partner with respect to such interest in the Partnership;
 
ii.  A disposition by the Managing Partner of all or any part of its Partnership
interest to one or more persons that have as the result of a merger,
consolidation, corporate reorganization, or other transaction acquired all or
substantially all of the assets of the Managing Partner and have assumed the
obligations of the Managing Partner hereunder; or
 
iii.  An assignment or transfer by the Managing Partner of all or any portion of
its Partnership interest by way of mortgage, pledge, or charge as security for
an advance of monies to it, provided that the mortgagee or pledgee shall hold
such interest subject to all of the terms of this Agreement.
 
b.  In the event of a disposition, assignment, or transfer referred to in clause
(i) or clause (ii) of subsection a, such successor, assignee, or transferee
shall be and become a substituted Managing Partner and shall continue the
business of the Partnership without the occurrence of any dissolution and the
assigning Managing Partner shall be released from all of its obligations
thereafter arising hereunder; and each Investor Partner (and any person who
hereafter becomes a substituted Investor Partner by his execution, adoption, or
acceptance of this Agreement) does hereby consent to the admission of such
successor, assignee, or transferee as a substituted Managing Partner to the
extent required by the Delaware Act and to the continuance of the business of
the Partnership by such substituted Managing Partner, and authorizes the
Managing Partner or substituted Managing Partner to ratify on his behalf
pursuant to the power of attorney granted in Section 10.02 such Investor
Partner's consent to the admission of the new Managing Partner as a Managing
Partner of the Partnership.
 
c.  The Partnership shall take such actions as the Managing Partner in its sole
discretion deems necessary or appropriate to effect or facilitate a disposition,
assignment, or transfer referred to in Section 8.2(a), including without
limitation, providing notice thereof to the Investor Partners and entering into
appropriate escrow arrangements; provided, however, that no such disposition,
assignment, or transfer (in the absence of the bankruptcy, withdrawal, removal,
or dissolution of a Managing Partner) shall result in dissolution of the
Partnership.
 

33 
 

--------------------------------------------------------------------------------

 

d.  Except as otherwise provided in subsection b, Section 8.03 or Section 9.03,
no assignee or transferee of a Managing Partner shall become a substituted
Managing Partner without the written consent of all of the Investor Partners.
 
8.03.  Removal of Managing Partner.
 
a.  A Super Majority in Interest of the Investor Partners shall have the right
to remove the Managing Partner only for acts of gross negligence or intentional
misconduct in managing the affairs of the Partnerhsip and, in such event, to
elect and substitute a new Managing Partner. In such event, the removed Managing
Partner shall be required to offer to sell a minimum of 20% of, and shall have
the right to offer to sell up to the remaining 80% of, its interest in the
Partnership to the new Managing Partner for cash at a price and on such other
terms and conditions as are mutually agreeable to the new Managing Partner. If
after the new Managing Partner and the removed Managing Partner have agreed on
the amount of the removed Managing Partner's Partnership interest that is to be
sold to and purchased by the new Managing Partner (which agreement must be
reached within 10 days of the removal of the Managing Partner), such parties are
unable to agree within 10 days on the purchase price of such interest, the new
Managing Partner and the removed Managing Partner shall select a mutually
agreeable Independent Expert to determine such purchase price. Such Independent
Expert, in determining such price, shall take into account appropriate discount
factors in light of the risk of recovery of the oil and gas reserves
attributable to the Partnership. The closing of the purchase of such Partnership
interest shall take place at the office of the removed Managing Partner within
15 days following the agreement upon or determination of the purchase price for
the interest to be acquired by the new Managing Partner, or at such other time
or place as the removed Managing Partner and the new Managing Partner may agree
upon in writing. In the event the new Managing Partner agrees to purchase less
than all of the offered interest of the removed Managing Partner in the
Partnership, the removed Managing Partner shall have the right to have
distributed to it in kind such Partnership assets and properties attributable to
the Partnership interest not purchased by the new Managing Partner as it would
have been entitled to receive if the Partnership were dissolved and terminated
pursuant to Section 9.4 at such time. The removed Managing Partner shall cause,
to the extent legally possible, all of its contractual rights, obligations, and
duties as Managing Partner of the Partnership to be assigned to the new Managing
Partner, and the new Managing Partner shall continue the business of the
Partnership without the occurrence of any dissolution and shall accept all
responsibilities of the removed Managing Partner and make arrangements
satisfactory to the removed Managing Partner to release it from and indemnify it
against personal liability for any Partnership indebtedness and liabilities.
This Agreement shall thereafter be duly amended to delete the removed Managing
Partner and to name the new Managing Partner. Each Investor Partner (and any
person who hereafter becomes a substituted Investor Partner by his execution,
adoption, or acceptance of this Agreement) hereby consents to the admission of
the new Managing Partner as the substituted Managing Partner and to the
continuance of the business of the Partnership by such substituted Managing
Partner, and authorizes such Managing Partner to certify on his behalf pursuant
to the power of attorney granted in Section 10.02 such Investor Partner's
consent to the admission of such new Managing Partner as the Managing Partner of
the Partnership and to execute any amendments to this Agreement required for
such purpose. If, under the laws of any jurisdiction to which the Partnership or
this Agreement is subject, the removal or withdrawal of the Managing Partner
pursuant to this subsection results in the Partnership being dissolved, then the
Partnership shall be deemed dissolved and reconstituted. Each Investor Partner
(and any person
 

34 
 

--------------------------------------------------------------------------------

 
 
who hereafter becomes a substituted Investor Partner by his execution, adoption,
or acceptance of this Agreement) hereby consents to the continuation or
reconstitution of the Partnership pursuant to this subsection and authorizes the
substituted Managing Partner to certify on his behalf pursuant to the power of
attorney granted in Section 10.02, such Investor Partner's consent to the
continuation or reconstitution of the Partnership and to execute any amendments
to this Agreement required for such purpose.
 
ARTICLE 9
DISSOLUTION, RECONSTITUTION, LIQUIDATION, AND TERMINATION
 
9.01.  Dissolution. The Partnership shall be dissolved upon the occurrence of
any of the following:
 
a.  December 31, 2040;
 
b.  the vote at a duly held meeting or consent in writing of a Majority in
Interest of the Investor Partners at any time;
 
c.  the sale, disposition, or termination of all or substantially all of the
Leases then owned by the Partnership;
 
d.  the bankruptcy, insolvency, or dissolution (except dissolution as a
consequence of merger, consolidation, recapitalization, or other reorganization
effected in accordance with Section 8.02) of the Managing Partner or the
occurrence of any other event which would permit a trustee or receiver to
acquire control of the property or affairs of the Managing Partner; provided
that neither the Managing Partner's filing of a voluntary petition or answer
seeking reorganization or similar relief under bankruptcy law, nor the Managing
Partner's reorganization or obtaining similar relief under such law shall cause
the dissolution of the Partnership;
 
e.   the adjudication of insolvency or bankruptcy of the Partnership, or an
assignment by the Partnership for the benefit of creditors;
 
f.  the withdrawal or retirement of the Managing Partner; or
 
g.  except as otherwise provided in this Section 9.01, the occurrence of any
other event which, under the laws of the State of Delaware, causes the
dissolution of a limited partnership.
 
The death, retirement, insanity, legal disability, insolvency, dissolution, or
withdrawal of any Investor Partner will not result in the dissolution or
termination of the Partnership, and, upon the occurrence of any such event, the
estate, personal representative, guardian, or other successor in interest of any
such Investor Partner or the Investor Partner, as the case may be, (i) will
continue to be liable for all of the debts and obligations of such Investor
Partner pursuant to this Agreement, (ii) may become a substituted Investor
Partner only pursuant to the provisions of Section 8.01, (iii) may transfer the
Partnership interest of such Investor Partner only pursuant to the provisions
of ARTICLE 8 hereof, and (iv) will not have any right to withdraw the Capital
Contribution of such Investor Partner except as expressly set forth in
Section 9.03 of this Agreement.
 

35 
 

--------------------------------------------------------------------------------

 
 
                 9.02       Covenant Not to Withdraw. Except as permitted by
subsection 9.03.c, each Partner covenants and agrees that it shall not cause the
dissolution of the Partnership by its voluntary withdrawal therefrom, either
directly, by dissolution or by any other voluntary act, provided that the
Managing Partner may withdraw upon the later to occur of (i) the completion of a
Partnership's primary drilling activities under the Drilling Program and (ii)
the fifth anniversary of the date that Investor Partners were admitted to the
Partnership. In order to exercise its right of withdrawal, the Managing Partner
must give the Investor Partners at least 120 days' advance written notice. In
the event the Managing Partner assigns its interest in the Partnership to a
person who becomes a substituted Managing Partner of the Partnership pursuant to
Section 8.02, the subsequent dissolution of the old Managing Partner shall not
terminate the Partnership and shall not be deemed to constitute a breach or
violation of the covenant contained in this Section 9.02.
 
9.03.  Reconstitution.
 
a.  In addition to the other rights and remedies the Investor Partners may have
hereunder or otherwise, in the event the Managing Partner withdraws or retires
from the Partnership (directly or as a result of the events causing dissolution
under Section 9.01.e) and such withdrawal or retirement causes dissolution of
the Partnership, a Majority in Interest of the Investor Partners, acting at a
meeting of the Investor Partners to be held within 90 days following receipt of
written notice of such event from the Managing Partner, shall be entitled to
reconstitute the Partnership (the Partnership, as reconstituted, is referred to
herein as the "Reconstituted Partnership") and elect and substitute a new
Managing Partner (which may be the retiring Managing Partner). Such new Managing
Partner shall be entitled to acquire the Partnership interest of the retiring
Managing Partner on the same basis and in the same manner as is set forth in
Section 8.03. In connection with such acquisition the actions described in
Section  8.03 shall be taken by the new Managing Partner and the retiring
Managing Partner, and each Investor Partner (and any person who hereafter
becomes a substituted Investor Partner by his execution, adoption, or acceptance
of this Agreement) hereby consents to the admission of such new Managing Partner
as a substituted Managing Partner of the Partnership in the same manner, and
with the same effect, as consent is provided by the Investor Partners in
Section  8.03. The retiring Managing Partner will pay all expenses concerning
the valuation of its Partnership Interest and expenses associated with
transferring management control incurred as a result of its withdrawal or
retirement from the Partnership.
 
b.  In the event a Majority in Interest but less than all of the Investor
Partners elect to reconstitute the Partnership pursuant to this Section 9.03,
the Partners' capital accounts shall be adjusted by (i) assuming the sale of all
assets of the Partnership for cash at their respective fair market values (as
determined by an appraiser selected by the new Managing Partner) and the payment
of all Partnership debts and liabilities as of the date of the reconstitution of
the Partnership and (ii) debiting or crediting each such capital account (other
than the new Managing Partner's capital account, but including the retiring
Managing Partner's capital account (to the extent that the retiring Managing
Partner's Partnership interest was not purchased by the new Managing Partner
pursuant to subsection a above)) with its respective share of the hypothetical
gains or losses resulting from such assumed sales and the hypothetical
deductions or losses, if any, resulting from the assumed payment of such debts
and liabilities in the same manner as such capital account would be debited or
credited on the actual sales of such assets and the actual payment of such debts
and liabilities.
 


 

36 
 

--------------------------------------------------------------------------------

 
 
The new Managing Partner shall then sell for cash an amount of Partnership oil
and gas properties having a fair market value (as determined by such appraiser)
equal to the fair market value (so determined) of all Partnership oil and gas
properties times the ratio of the aggregate of the positive capital account
balances, as so adjusted, of the Investor Partners that have not elected to
reconstitute the Partnership and the retiring Managing Partner (to the extent
that the retiring Managing Partner's Partnership interest was not purchased by
the new Managing Partner pursuant to subsection a above) to the positive capital
account balances, as so adjusted, of all Partners. The new Managing Partner
shall then distribute such cash to the Investor Partners that have elected not
to reconstitute the Partnership and to the Managing Partner (to the extent
provided above) in proportion to the positive balances of their respective
capital accounts, as so adjusted. Such distribution shall take place by the
later of (i) the end of the Partnership taxable year in which the reconstitution
occurs or (ii) 90 days after the date of such reconstitution. Neither the
retiring Managing Partner nor any Investor Partner that has elected not to
reconstitute the Partnership shall be liable to the Partnership or any other
Partner for the amount of any deficit balance in his or its capital account
after a distribution in liquidation of his or its interest in the Partnership.
 
Notwithstanding the foregoing, the retiring Managing Partner shall have the
right to elect to receive a distribution in kind of oil and gas properties
having a fair market value (as determined by such appraiser) equal to the fair
market value (so determined) of all Partnership oil and gas properties times the
ratio of the positive balance in its capital account, adjusted as provided
above, to the positive capital account balances, as so adjusted, of all
Partners, subject to an obligation to become a party to the Program Agreement
and any operating agreements to which such properties are subject. Any interest
in Partnership properties distributed to the retiring Managing Partner shall be
subject to such liens, encumbrances, and restrictions as affect the properties
on the date of such distribution and will be subject to and operated in
accordance with the operating agreements then in effect.
 
All gain, loss, and amounts realized on the sale of Partnership oil and gas
properties by the new Managing Partner to provide cash for distribution to such
Investor Partners and to the retiring Managing Partner shall be allocated to
such Investor Partners and the retiring Managing Partner in the same proportions
as the proceeds of such sale are distributed; provided that if the retiring
Managing Partner or any Investor Partner elects to receive a distribution of
Partnership properties in kind, all gain, loss, and amounts realized on such
sales shall be allocated solely to the Partners receiving cash in the same
proportions as the proceeds of such sale are distributed.
 
The new Managing Partner, on behalf of the Investor Partners that have elected
to form the Reconstituted Partnership, shall retain for the benefit of the
Reconstituted Partnership all oil and gas properties of the Partnership
remaining after the distribution provided for above, and all other Partnership
assets, and the Reconstituted Partnership shall assume all debts and liabilities
of the Partnership. The Partnership oil and gas properties retained by the
Reconstituted Partnership shall be subject to such liens, encumbrances, and
restrictions as affect such properties on the date of the reconstitution of the
Partnership and will be subject to and operated in accordance with the operating
agreements then in effect. If the amount of property as of the date of the
reconstitution of the Partnership is not sufficient to satisfy the positive
balances in all of the Partners' capital accounts, as so adjusted, Partnership
property shall be sold (or distributed) and retained by the new Managing Partner
in the manner described above in proportion to the positive balances of the
Partners' respective capital accounts.
 

37 
 

--------------------------------------------------------------------------------

 

c.  In the event an Investor Partner withdraws from the Partnership, the
remaining Investor Partners hereby agree that the Partnership is to be
reconstituted immediately. The remaining Investor Partners hereby authorize the
Managing Partner to take such action as the Managing Partner deems necessary or
appropriate to effect such reconstitution and to continue the business of the
Partnership without interruption, including use by the Managing Partner of the
power of attorney granted by each remaining Investor Partner pursuant to
Section 10.02 to execute on behalf of each such remaining Investor Partner any
amendments to this Agreement required for such purpose. The withdrawing Investor
Partner will pay all expenses incurred as a result of his withdrawal from the
Partnership. The withdrawing General Partner shall remain subject as a General
Partner with respect to any liabilities or obligations of the Partnership
arising prior to such withdrawal. Upon withdrawal from the Partnership, a
General Partner is entitled to continue to receive any distributions to which he
is otherwise entitled under this Agreement for the period prior to his
withdrawal; however, such General Partner shall not be entitled to receive the
fair value of his interest in the Partnership as of the date of such withdrawal
based upon his right to share in distributions from the Partnership, and neither
the Partnership nor the Managing Partner has any obligation to repurchase any
interest in the Partnership from the withdrawing General Partner. The
withdrawing General Partner will no longer be entitled to receive any
distributions nor shall such General Partner have any rights as an Investor
Partner under this Agreement. The Sharing Ratios will be recalculated among the
Investor Partners without regard to the withdrawing General Partner's Capital
Contribution.
 
d.  In the event the Partnership is reconstituted pursuant to subsection c, the
Partners' capital accounts shall be adjusted by (i) assuming the sale of all
assets of the Partnership for cash at their respective fair market values (as
determined by the Managing Partner or an appraiser selected by the Managing
Partner) and the payment of all Partnership debts and liabilities as of the date
of the reconstitution of the Partnership and (ii) debiting or crediting each
such capital account with its respective share of the hypothetical gains or
losses resulting from such assumed sales and the hypothetical deductions or
losses, if any, resulting from the assumed payment of such debts and liabilities
in the same manner as such capital account would be debited or credited on the
actual sales of such assets and the actual payment of such debts and
liabilities.
 
e.  The distribution of cash or property to the Investor Partners that have
elected not to reconstitute the Partnership in accordance with the provisions of
this Section 9.03 shall constitute a complete return to each such Investor
Partner of his Capital Contributions, to which each Investor Partner (and any
person who hereafter becomes a substituted Investor Partner by his execution,
adoption or acceptance of this Agreement) hereby consents, and a complete
distribution to such Investor Partner of his interest in the Partnership and all
Partnership property, and no such Investor Partner shall have any recourse
against the new or the retiring Managing Partner, the Reconstituted Partnership
or any other Investor Partner if the cash or property so distributed or received
shall be insufficient to return in full his Capital Contributions.
 
f.  In the event of the bankruptcy of a General Partner which pursuant to the
Delaware Act results in the dissolution of the Partnership, each of the
remaining Partners hereby agrees that the Partnership shall be reconstituted
immediately, and authorizes the Managing Partner to take the actions described
in subsection c above. The trustee, receiver, or other successor in interest of
the bankrupt General Partner (i) will continue to be liable for all of the debts
and obligations of such General Partner pursuant to this Agreement, (ii) may
become a
 

38 
 

--------------------------------------------------------------------------------

 
 
substituted General Partner only pursuant to the provisions of Section 8.01,
(iii) may transfer the Partnership interest of such General Partner only
pursuant to the provisions of ARTICLE 8 hereof, and (iv) will not have any right
to withdraw the Capital Contribution of such General Partner except as expressly
set forth in Section 9.04 of this Agreement.
 
9.04.  Liquidation and Termination. Upon dissolution of the Partnership (unless
it is reconstituted in accordance with Section 9.03), no further business shall
be conducted except for the taking of such action as shall be necessary for the
winding up of the affairs of the Partnership and the distribution of its assets
to the Partners. The Managing Partner shall act as liquidator or may appoint in
writing one or more liquidators who shall have full authority to wind up the
affairs of the Partnership and make final distribution as provided herein;
provided, however, that, if the Managing Partner is not able to serve as
liquidator and does not appoint a liquidator within a reasonable time after
dissolution, the liquidator shall be a person selected in writing by a Majority
in Interest of the Investor Partners. The liquidator shall proceed diligently to
wind up the affairs of the Partnership and make final distribution as provided
herein. Until final distribution, the liquidator shall continue to operate the
Partnership properties with all of the power and authority of the Managing
Partner. The liquidator is hereby authorized to take the following action
without the further consent or joinder of any Partner:
 
a.  As promptly as possible after dissolution and again after completion of the
liquidation and termination of the Partnership, the liquidator shall cause a
proper accounting to be made of the Partnership's assets, liabilities, and
operations through the last day of the month in which the dissolution or
termination occurs.
 
b.  The liquidator shall pay all of the debts and liabilities of the Partnership
(including all expenses incurred in liquidation) or otherwise make adequate
provision therefor (including but not limited to the establishment of a cash
escrow fund for contingent liabilities in such amount and for such term as the
liquidator may determine). To the extent cash required for this purpose is not
otherwise available, the liquidator may sell assets of the Partnership for cash.
 
c.  After making payment or provision for all debts and liabilities of the
Partnership, the liquidator shall sell all properties and assets of the
Partnership for cash as promptly as is consistent with obtaining the best price
therefor. All gain, loss and amount realized on such sales shall be allocated to
the Partners as provided in this Agreement, and the capital accounts of the
Partners shall be adjusted accordingly. The liquidator shall then distribute the
proceeds of such sales to the Partners to satisfy any positive balances in their
capital accounts, as so adjusted.
 
d.  Notwithstanding subsection c, in the event of a dissolution and liquidation
of the Partnership pursuant to an exchange or tender offer, the liquidator may,
after making provision for all debts and liabilities of the Partnership, first
adjust the capital account of each Partner by (i) assuming the sale of all
remaining assets of the Partnership for cash at their respective fair market
values (as determined by the liquidator in a manner consistent with the terms of
such exchange or tender offer) as of the date of the dissolution of the
Partnership and (ii) debiting or crediting each such capital account with such
Partner's respective share of the hypothetical gains or losses resulting from
such assumed sales in the same manner as such capital account would be debited
or credited on the actual sales of such assets. If such exchange or tender offer
is conducted pursuant to a disposition of all or substantially all of the assets
of the Partnership or is otherwise binding on the Partners, the liquidator shall
distribute all securities or other assets received from the disposition of the
Partnership assets to the Partners proportionately based on the
 

39 
 

--------------------------------------------------------------------------------

 
 
Partners' positive capital account balances, as so adjusted.
 
In the event of an exchange or tender offer that is not binding upon all
Partners, the liquidator shall then exchange for securities offered in the
exchange or tender offer oil and gas properties having a fair market value (as
determined by the liquidator as provided above) equal to the sum of the positive
balances in the capital accounts, as so adjusted, of the Partners who elect to
accept the exchange or tender offer. The liquidator shall then distribute such
securities to such accepting Partners on a basis reflecting the Partners'
respective positive balances, as so adjusted. The Managing Partner shall have,
with respect to its Interests, the right to elect to receive a distribution in
kind of Partnership oil and gas properties having a fair market value (as
determined by the liquidator as provided above) equal to the positive balance in
its capital account, adjusted as provided above. The liquidator shall then sell
the remaining property and distribute to the Investor Partners who elect not to
accept the exchange or tender offer all remaining cash in amounts proportionate
to any positive balances in such Partners' capital accounts, as so adjusted. All
gain, loss and amount realized on the sale of Partnership oil and gas properties
by the liquidator to provide cash for distribution to such Investor Partners
shall be allocated to such Investor Partners in the same proportions as the
proceeds of such sale are distributed.
 
e.  Any distributions to the Partners in liquidation of the Partnership shall be
made by the later of (i) the end of the taxable year in which the liquidation
(as such term is defined in Treasury Regulations Section 1.704-1(b)(2)(ii)(g))
occurs, or (ii) 90 days after the date of such liquidation. No Partner with a
deficit balance in his or its capital account after such distribution shall be
liable to the Partnership or any other Partner for the amount of such deficit
balance.
 
f.  Notwithstanding the foregoing, if upon dissolution of the Partnership any
Partner shall be indebted to the Partnership as a result of the failure to make
a Capital Contribution required under this Agreement or otherwise, the
liquidator shall retain such Partner's share of cash or property that would
otherwise be distributed and apply such cash or property and the income
therefrom to the liquidation of such indebtedness and the cost of the operation
of such assets during the period of such liquidation; provided, if the amount of
such indebtedness has not been liquidated pursuant to the above procedure or
otherwise paid by such Partner within six months of the dissolution of the
Partnership, the liquidator may sell all or any portion of such property at a
public or private sale for what is in the sole judgment of the liquidator the
best price obtainable. The proceeds of such sale shall be applied to the
liquidation of the indebtedness then owing by such Partner, and the balance of
such proceeds, if any, shall be distributed to such Partner.
 
g.  The liquidator shall comply with any requirements of the Delaware Act and
all other applicable laws pertaining to the winding up of the affairs of the
Partnership and the final distribution of its assets. The distribution of cash
or property to the Partners in accordance with the provisions of this Section
shall constitute a complete return to the Partners of their Capital
Contributions and a complete distribution to the Partners of their interests in
the Partnership and all Partnership property, and no Partner shall have any
recourse against the Managing Partner or any other Partner if the cash so
distributed shall be insufficient to return in full his Capital Contributions.
 

40 
 

--------------------------------------------------------------------------------

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF THE MANAGING PARTNER AND POWER OF ATTORNEY
 
10.01.  Representations and Warranties of the Managing Partner. The Managing
Partner hereby represents, warrants, and agrees as follows:
 
a.  The organization and operation of the Partnership are and will continue to
be in accordance with all applicable state statutes related to limited
partnerships.
 
b.  No election will be made by the Partnership to be excluded from the
provisions of Subchapter K of Chapter 1 of Subtitle A of the Code.
 
c.  The Managing Partner now has and will continue to have substantial assets
(in addition to its interest in the Partnership) which can be reached by
creditors of the Partnership and is acting and will continue to act as Managing
Partner on its own behalf and in no way merely as the agent of the Investor
Partners.
 
10.02.  Power of Attorney. Each Investor Partner by his execution or adoption of
this Agreement or a counterpart hereof irrevocably constitutes and appoints the
Managing Partner or its authorized agents and successors, each with full power
of substitution, the agent and attorney-in-fact of each Investor Partner in the
name, place, and stead of such Investor Partner to do any act necessary or, in
the opinion of the Managing Partner, appropriate to qualify the Partnership to
do business under the laws of any jurisdiction in which it is necessary to file
any instrument in writing in connection with such qualification, and to make,
execute, swear to, verify, acknowledge, amend, file, record, deliver, and
publish any instrument or document which may be necessary or appropriate to
carry out the provisions of this Agreement, including without limitation, (a) a
counterpart of this Agreement and a certificate of limited partnership, (b) upon
conversion of the General Partner Interests in accordance with Section 1.09 any
amended certificate of limited partnership or amendments to any certificate of
limited partnership required or permitted to be filed or recorded under the
statutes relating to limited partnerships under the laws of any jurisdiction in
which the Partnership shall engage or seek to engage in business, (c) a
counterpart of any amendment to this Agreement for the purpose of (i) converting
the General Partner Interests to Limited Partner Interests as contemplated by
Section 1.09, or (ii) admitting any substituted Managing Partner or original or
substituted Investor Partner or effecting any amendment of this Agreement
permitted to be made solely by the Managing Partner pursuant to Section 9.03 and
11.02, (d) a counterpart of this Agreement or any amendment hereto for the
purpose of filing or recording such counterpart in any jurisdiction in which the
Partnership may own property or transact business, (e) all certificates and
other instruments necessary to qualify or continue the Partnership as a limited
partnership or a partnership wherein the Limited Partners have limited
liability, in the jurisdictions where the Partnership may own property or be
doing business, (f) any fictitious or assumed name certificate required or
permitted to be filed by or on behalf of the Partnership, (g) any other
instrument which is now or which may hereafter be required by law to be filed
for or on behalf of the Partnership which does not increase the obligations of
the Investor Partners, (h) any offers to lease, Leases, assignments, and
requests for approval of assignments, statements of citizenship, interest and
holdings, and any other instruments or communications now or hereafter required
or permitted to be filed on behalf of
 

41 
 

--------------------------------------------------------------------------------

 
 
 the Partnership or the several Partners of the Partnership in their capacities
as such under any law relating to the leasing of government land for oil and gas
exploration or production, (i) an authorized certificate or other instrument
evidencing the dissolution or termination of the Partnership when such shall be
appropriate, in each jurisdiction in which the Partnership shall own property or
do business, (j) all ballots, consents, approvals, or certificates and other
instruments appropriate or necessary, in the judgment of the Managing Partner,
to make, evidence, give, confirm, or certify any vote, consent, approval,
election, agreement, or other action which is made or given hereunder or which
is deemed to be made or given hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the judgment of the Managing Partner,
to effectuate the terms or intent of this Agreement, and all amendments to this
Agreement giving effect to, implementing, adopting or reflecting any such vote,
consent, approval, election, agreement, or other action; provided, however, that
when any such vote, consent, approval, election, agreement, or other action may
be made or given only by a Majority in Interest of the Investor Partners, the
Managing Partner may exercise the power of attorney granted in this clause (j)
only after a Majority in Interest of the Investor Partners has so acted, and (k)
any other instruments necessary to conduct the operations of the Partnership
which do not increase the obligations of the Investor Partners, and to perform
any other duty or function necessary to conduct the business and operations of
the Partnership pursuant hereto. The existence of such power of attorney shall
not preclude execution of any such instrument by an Investor Partner
individually on any such matter. The power of attorney granted herein is
irrevocable and shall survive the assignment or transfer by an Investor Partner
of all or any part of his interest in the Partnership and, being coupled with an
interest, shall survive the death, incompetency, incapacity, dissolution or
termination of any Investor Partner. Any person dealing with the Partnership may
conclusively presume and rely upon the fact that any instrument executed by such
agent and attorney-in-fact is authorized, valid and binding without further
inquiry.  This Agreement shall be controlling in the event of any conflict
between the terms and provisions of this Agreement and any document executed,
filed or recorded by the Managing Partner pursuant to the power of attorney
granted herein.
 
ARTICLE 11
MISCELLANEOUS
 
11.01.  Notices. All notices, elections, demands, or other communications
required or permitted to be made or given pursuant to this Agreement shall be in
writing and shall be considered as properly given or made if given by (i)
personal delivery, (ii) expedited delivery service with proof of delivery, (iii)
registered or certified United States mail, postage prepaid, or (iv) prepaid
telegram, telex, or telecopier facsimile (provided that such telegram, telex, or
telecopier facsimile is confirmed by expedited delivery service or by mail in
the manner previously described), sent to the respective addresses specified in
Section 1.05, and shall be deemed to have been given either at the time of
personal delivery or, in the case of delivery service or mail, as of the date of
delivery at the address and in the manner provided herein. Any Investor Partner
may change his address by giving notice in writing to the Managing Partner of
his new address, and the Managing Partner may change its address by giving
notice in writing of its new address to the Investor Partners.
 
11.02.  Amendment. In addition to the right of the Managing Partner to amend
this Agreement as provided below, any change, modification, or amendment to this
Agreement shall be effective if made by an instrument in writing duly executed
by a Majority in Interest of the Investor Partners. Notwithstanding the
foregoing, with respect to any change, modification, or amendment to this
Agreement which would (a) increase the liability or duties of any of the
Partners, (b) change the contributions required of any of the Partners, (c)
provide for any
 

42 
 

--------------------------------------------------------------------------------

 
 
reallocation of profits, losses, or deductions to the detriment of a Partner,
(d) establish any new priority in one or more Partners as to the return of
Capital Contributions or as to profits, losses, deductions, or distributions to
the detriment of a Partner, or (e) cause the Partnership to be taxed as a
corporation, such change, modification or amendment shall not be binding on such
Partner unless contained in a written instrument duly executed by such Partner.
With respect to any change, modification, or amendment to this Agreement which
would change the name of the Partnership or the location of the principal place
of business of the Partnership or of the Managing Partner, admit new or
substituted Investor Partners, modify the Managing Partner's interest in the
Partnership as the result of a transfer of a portion thereof pursuant to Section
8.02, Section 8.03 or Section 9.03, or cure any ambiguity, formal defect, or
omission or correct or supplement any provision contained herein that may be
inconsistent with any other provision contained herein, any change, modification
or amendment which the Managing Partner determines does not adversely affect the
Investor Partners in any material respect, and any change, modification, or
amendment which the Managing Partner believes is necessary or advisable to
ensure that the Partnership is not and will not be treated as an association
taxable as a corporation for federal income tax purposes or to conform with
changes in applicable tax law (provided such changes do not have a material
adverse effect on the Investor Partners), and any other changes, modifications,
or amendments similar to any one or more of the foregoing, such change,
modification, or amendment may be contained in a written instrument executed
solely by the Managing Partner, provided that the Managing Partner notifies the
Investor Partners of such change, modification, or amendment
 
11.03.  Partition. Each of the Partners hereby irrevocably waives for the term
of the Partnership any right that such Partner may have to maintain any action
for partition with respect to Partnership property.
 
11.04.  Entire Agreement. This Agreement, the Program Agreement, the Joint
Operating Agreements entered with respect to each prospect, and the Subscription
Documents executed by the Investor Partners constitute the full and complete
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all previous oral and written and all contemporaneous oral
negotiations, commitments, writings, and understandings.  In the event of a
conflict between the provisions of the is Agreement, the Program Agreement or
the Joint Operating Agreements entered with respect to each prospect, the
provisions of the respective Joint Operating Agreements will control the terms
of all such agreements.
 
11.05.  Severability. Every provision in this Agreement is intended to be
severable. If any term or provision hereof is determined to be invalid, illegal,
or unenforceable for any reason whatsoever, such invalidity, illegality, or
unenforceability shall not affect the validity, legality, and enforceability of
the remainder of this Agreement.
 
11.06.  No Waiver. The failure of any Partner to insist upon strict performance
of a covenant hereunder or of any obligation hereunder, irrespective of the
length of time for which such failure continues, shall not be a waiver of such
Partner's right to demand strict compliance in the future. No consent or waiver,
express or implied, to or of any breach or default in the performance of any
obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
 
11.07.  Evidence of Interest. At the sole option of the Managing Partner, an
Interest may be evidenced by a certificate in a form approved by the Managing
Partner. The Managing Partner
 

43 
 

--------------------------------------------------------------------------------

 
 
shall not be required to issue any such certificates, and, if such certificates
are issued to any Investor Partner, the Managing Partner shall not be required
to issue similar certificates to all Investor Partners.
 
11.08.  Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted, construed, and enforced
in accordance with the laws of the State of Delaware, except that (a) any laws
of the State of Delaware regarding choice or conflicts of law shall not be
applied if the result would be the application of a procedural or substantive
law of another state or other jurisdiction and (b) certain rights of the
Investor Partners may be governed by the laws of their state of residence.
 
11.09.  Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, and assigns; provided, however, that no Partner may
sell, assign, transfer, or otherwise dispose of all or any part of his rights or
interest in the Partnership or under this Agreement except as provided
in ARTICLE 8.
 
11.10.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute but one and the same document. The signature of any Investor Partner
on the Subscription Documents shall constitute the execution of this Agreement
by such Investor Partner.
 
In witness whereof, the parties hereto have executed this Agreement as of the
day and year first above written.


Tri-Valley Corporation, Managing Partner


By:   /s/ F. Lynn Blystone
         F. Lynn Blystone, President
 
        Organizational Partner




        /s/ F. Lynn Blystone
        F. Lynn Blystone, Organizational Partner


 

44 
 

--------------------------------------------------------------------------------

 
